                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8       JAMES GOODELL, et al.,                               Case No. 19-cv-06196-VKD
                                                           Plaintiffs,
                                   9
                                                                                                ORDER GRANTING IN PART AND
                                                    v.                                          DENYING IN PART PLAINTIFFS'
                                  10
                                                                                                MOTION TO EXCLUDE TESTIMONY
                                  11       SOLEDAD UNIFIED SCHOOL                               OF DEFENSE EXPERT DR. LAURA
                                           DISTRICT, et al.,                                    SCHREIBMAN
                                  12
Northern District of California




                                                           Defendants.                          Re: Dkt. No. 98
 United States District Court




                                  13

                                  14             Plaintiffs James Goodell, Heather Goodell and their minor child, C.G.,1 sue for alleged
                                  15   civil rights violations and disability discrimination. The Amended Complaint, which is the
                                  16   operative pleading, asserts claims under 42 U.S.C. § 1983, the Americans with Disabilities Act of
                                  17   1990, 42 U.S.C. § 12101, et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 794, as well as
                                  18   several state law claims for relief. Dkt. No. 40. C.G. has autism spectrum disorder (“ASD”).
                                  19   Plaintiffs’ claims arise from abuse of C.G., allegedly perpetrated by defendant Jaime Notheis, who
                                  20   was one of C.G.’s teachers. The Soledad Unified School District (“District”) and Jaime Calderon,
                                  21   a principal employed by the District, are also defendants.2
                                  22             Plaintiffs now move to exclude the testimony of defense expert Dr. Laura Schreibman.
                                  23   The District opposes the motion.3 Upon consideration of the moving and responding papers, as
                                  24

                                  25
                                       1
                                           Mr. Goodell is also C.G.’s guardian ad litem. Dkt. No. 10.

                                  26
                                       2
                                           In this order, the District and Mr. Calderon are referred to collectively as the “District.”
                                       3
                                  27     During a hearing on a prior discovery dispute, the Court was told that Mr. Notheis, who is
                                       represented by separate counsel, “joined” in the District’s expert disclosures. Dkt. No. 79.
                                  28   Although the ECF docket indicates that Mr. Notheis received notice of plaintiffs’ present motion,
                                       he has not filed any response, and the time for doing so has passed. Counsel for Mr. Notheis
                                   1   well as the arguments presented at the June 15, 2021 hearing, the Court grants plaintiffs’ motion in

                                   2   part and denies it in part.4

                                   3   I.      BACKGROUND
                                   4           Dr. Schreibman is one of three experts disclosed by the District to rebut the opinions of

                                   5   plaintiffs’ expert, Dr. Helena Huckabee, regarding the nature and scope of the impact (if any) the

                                   6   alleged abuse has had on C.G. Dr. Schreibman is a psychologist who specializes in the field of

                                   7   autism. See Dkt. No. 98-3 at ECF 33-79. The other two experts are Dr. Richard J. Shaw, a child

                                   8   psychiatrist, and Dr. Pamela Mills, an education specialist. In discovery, the District produced a

                                   9   Rule 26(a)(2) report (“Schreibman report”), ostensibly authored by Dr. Schreibman and jointly

                                  10   signed by Drs. Schreibman, Shaw and Mills, to rebut Dr. Huckabee’s opinions and conclusions.

                                  11   Although Dr. Huckabee’s report is not before the Court, she apparently will testify that the alleged

                                  12   abuse had a significant impact on C.G. She opines that some of his behavioral and functional
Northern District of California
 United States District Court




                                  13   issues are due to post-traumatic stress disorder (“PTSD”) resulting from the alleged abuse, and

                                  14   that C.G. consequently requires certain psychotherapy and other services.

                                  15           The Schreibman report disputes Dr. Huckabee’s diagnosis of PTSD, as well as her

                                  16   conclusions attributing C.G.’s issues to that condition, and questions the need for Dr. Huckabee’s

                                  17   recommended therapy and services. The Schreibman report reflects opinions to the effect that

                                  18   C.G.’s behavioral and other issues are not due to PTSD, and are entirely consistent with a

                                  19   diagnosis of ASD. As such, the report concludes that C.G.’s educational and other services that

                                  20   are already in place should be sufficient to support and treat a child with ASD, with no need for

                                  21   any increased services or treatment due to PTSD or the alleged abuse.

                                  22           The Schreibman report bears Dr. Schreibman’s letterhead and states that the report was

                                  23   “prepared in collaboration with” Drs. Shaw and Mills. Dkt. No. 98-2 at ECF 1. Beneath Dr.

                                  24   Schreibman’s signature appears the following statement:

                                  25

                                  26
                                       appeared at the June 15, 2021 motion hearing, but did not present any oral argument.
                                  27   4
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 19, 26, 32.

                                                                                         2
                                                      As noted previously, this report was prepared in collaboration with
                                   1                  Richard J. Shaw, M.D. and Pamela Mills, Ed. D., Ph.D. In signing
                                                      below, each affirms that they have reviewed and analyzed the same
                                   2                  facts, data, and material relating to this case, as referenced above,
                                                      and have reached the same conclusions and opinions expressed in
                                   3                  this report. Accordingly, both are prepared to testify as to the
                                                      conclusions and opinions stated in this report, as well as bases for
                                   4                  those conclusions and opinions.
                                   5   Id. at ECF 32. The signatures of Drs. Shaw and Mills appear under this statement. Id.

                                   6          In discovery, plaintiffs previously moved to strike the proposed testimony of Drs.

                                   7   Schreibman, Shaw and Mills. Plaintiffs argued that the proposed testimony was cumulative

                                   8   because the Schreibman report suggested that all three experts would offer the same opinions

                                   9   based on review and analysis of the same materials. Chief among plaintiffs’ stated concerns,

                                  10   however, was that the Schreibman report was deficient because it failed to describe each expert’s

                                  11   proposed testimony and the bases and reasons for them as required by Rule 26(a)(2). Noting that

                                  12   Drs. Schreibman, Shaw and Mills each have different backgrounds and expertise, the District
Northern District of California
 United States District Court




                                  13   asserted that it did not intend to present cumulative testimony, but rather than produce a separate

                                  14   report for each expert, the District suggested that plaintiffs could take depositions to ascertain each

                                  15   expert’s specific testimony, the bases for their respective opinions, and the extent to which each

                                  16   expert collaborated with, and relied upon the opinions of, the other two. See Dkt. No. 77 at 11;

                                  17   Dkt. No. 79. Notwithstanding that it chose to produce a single report for all three experts, the

                                  18   District planned to have all three experts testify at trial. However, if only one of the experts were

                                  19   to testify, the District said it would be Dr. Schreibman. Dkt. No. 79.

                                  20          The Court agreed that the testimony as presented in the Schreibman report was cumulative

                                  21   and that the report did not meet the disclosure requirements of Rule 26(a)(2). The District was

                                  22   limited to calling Dr. Schreibman to testify at trial, subject to the Court’s ruling on any pretrial

                                  23   motions challenging her qualifications or testimony. Dkt. No. 80. Additionally, the District was

                                  24   ordered to serve an amended report that made “clear the nature and extent of Dr. Schreibman’s

                                  25   reliance, if any, on information or opinion provided by another expert.” Id. To permit time for the

                                  26   amended report and related discovery, the Court extended the March 25, 2021 expert discovery

                                  27   cutoff to April 30, 2021 for depositions relating to the expert testimony disclosures of Drs.

                                  28
                                                                                          3
                                   1   Huckabee and Schreibman. Id.5 That deadline was further extended, pursuant to the parties’

                                   2   stipulation, to May 30, 2021. Dkt. No. 95.

                                   3          On March 30, 2021, the District served another version of the Schreibman report, which

                                   4   now bears only Dr. Schreibman’s signature and also contains an “Addendum,” in which Dr.

                                   5   Schreibman describes the nature and purpose of her collaboration with Drs. Shaw and Mills:

                                   6                  For the preparation of this rebuttal report, I consulted with Richard
                                                      J. Shaw, M.D., a child psychiatrist, and Pamela Mills, Ed.D., Ph.D.
                                   7                  an educational specialist. Given the nature of the issues and
                                                      recommendations brought up in the Huckabee report, I felt it
                                   8                  prudent to ensure that my opinions and conclusions would be
                                                      confirmed by relevant experts in certain areas. These individuals
                                   9                  also provided input relating to the clarity and organization of my
                                                      written report.
                                  10
                                                      Specifically, I particularly sought Dr. Shaw’s opinions regarding
                                  11                  psychiatric consultation as recommended by Dr. Huckabee. I am
                                                      not a child psychiatrist and wanted to ensure my opinions
                                  12                  represented best and accepted practices for psychiatric consultation
Northern District of California
 United States District Court




                                                      including the nature of the evaluation, symptoms requiring
                                  13                  additional evaluation, and the typical schedule of evaluations for
                                                      children with ASD. Dr. Shaw provided helpful input here. I also
                                  14                  consulted Dr. Shaw regarding incidence of aggression in children
                                                      with ASD to make sure my opinions were consistent with his. Dr.
                                  15                  Shaw provided me with a research article by Kanne and Mazurek
                                                      which I reviewed and found consistent with my knowledge in the
                                  16                  area. Dr. Shaw provided me with the UCLA PTSD Reaction Index
                                                      forms for children and adolescents, which I reviewed. These forms
                                  17                  were consistent with my knowledge and opinions. Dr. Shaw also
                                                      confirmed my opinions regarding PTSD and its relation to ASD.
                                  18
                                                      I consulted with Dr. Mills regarding services provided by school
                                  19                  districts and how these related to the recommendations of Dr.
                                                      Huckabee. Dr. Mills also provided input regarding intellectual and
                                  20                  behavioral assessments and her input was consistent with my
                                                      opinions.
                                  21

                                  22   Dkt. No. 98-3 at ECF 32. In sum, Dr. Schreibman says that she “consulted with Dr. Shaw and Dr.

                                  23   Mills to see if their views corroborated [her] opinions relating to relevant psychiatric (Shaw) and

                                  24   educational (Mills) issues,” but that she “did not otherwise rely in any way on Dr. Shaw’s or Dr.

                                  25   Mills’ input in formulating [her] conclusions or opinions” and that “[t]heir input confirmed and

                                  26   provided detail to strengthen and support [her] own conclusions and opinions.” Id.

                                  27
                                       5
                                  28    The Court previously granted two stipulated requests to continue the expert discovery cutoff,
                                       which originally was set for October 23, 2020. See Dkt. Nos. 36, 48, 68.
                                                                                       4
                                   1          Based on information obtained in Dr. Schreibman’s May 11, 2021 deposition, plaintiffs

                                   2   now move to exclude Dr. Schreibman’s testimony. Plaintiffs contend that the Schreibman report

                                   3   still fails to comply with the disclosure requirements of Rule 26(a)(2), and that Dr. Schreibman is

                                   4   not qualified under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509

                                   5   U.S. 579 (1993) to offer any opinions regarding PTSD. Plaintiffs point out that in deposition, Dr.

                                   6   Schreibman testified that she also consulted with a third individual, Dr. Bryna Siegel, Ph.D.—a

                                   7   fact not disclosed in the Schreibman report. Additionally, Dr. Schreibman acknowledged that she

                                   8   has not knowingly encountered, diagnosed, or treated an autistic child with PTSD. The District

                                   9   maintains that there is no basis to exclude Dr. Schreibman’s proposed testimony. For the reasons

                                  10   discussed below, the Court grants plaintiffs’ motion in part and denies it in part.

                                  11   II.    DISCUSSION
                                  12          A.      Fed. R. Civ. P. 26(a)(2)
Northern District of California
 United States District Court




                                  13          A written expert report must contain, among other things, “a complete statement of all

                                  14   opinions the witness will express and the basis and reasons for them,” as well as “the facts or data

                                  15   considered by the witness in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(i), (ii). Parties must also

                                  16   timely supplement a Rule 26(a) disclosure “if the party learns that in some material respect the

                                  17   disclosure . . . is incomplete or incorrect, and if the additional or corrective information has not

                                  18   otherwise been made known to the other parties during the discovery process or in writing,” or “as

                                  19   ordered by the court.” Fed. R. Civ. P. 26(e). A party that “fails to provide information or identify

                                  20   a witness as required by Rule 26(a) or (e) . . . is not allowed to use that information or witness to

                                  21   supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified

                                  22   or is harmless.” Fed. R. Civ. P. 37(c)(1); Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d

                                  23   1101, 1107 (9th Cir. 2001).

                                  24          Plaintiffs argue that Dr. Schreibman’s “Addendum” fails to clarify the nature or extent of

                                  25   her reliance on Drs. Shaw or Mills as previously ordered by this Court. The particular focus of

                                  26   their motion, however, is Dr. Schreibman’s undisputed failure to disclose that she also consulted

                                  27   with Dr. Siegel in preparing her report. In deposition, Dr. Schreibman described Dr. Siegel as “a

                                  28   very well-known autism expert and developmental psychologist,” with expertise in
                                                                                          5
                                   1   “developmental assessment and evaluation.” Dkt. 98-4 (Schreibman Depo. 9:2-7). Although

                                   2   plaintiffs contend that the failure to disclose Dr. Schreibman’s consultation with Dr. Siegel is

                                   3   tantamount to the failure to disclose a new expert, there is no evidence that any defendant has

                                   4   retained or paid Dr. Siegel as an expert in this litigation. See Dkt. No. 100-1 ¶ 7. The fact that the

                                   5   District may have engaged Dr. Siegel as a consultant in other matters is immaterial.

                                   6          At the same time, however, the record suggests that Dr. Schreibman’s consultation with

                                   7   Dr. Siegel may have been more extensive than the District claims. The District notes that Dr.

                                   8   Siegel never received a copy of Dr. Schreibman’s report, and that Dr. Schreibman’s consultation

                                   9   with Dr. Siegel amounted to little more than a single 10-minute phone call. Dkt. No. 98-4

                                  10   (Schreibman Depo. 9:8-15). In deposition, Dr. Schreibman testified that she did not discuss

                                  11   autism or PTSD with Dr. Siegel, but did discuss some of Dr. Huckabee’s assessments pertaining

                                  12   primarily to adaptive behavior and intellectual functioning, to “make sure that [Dr. Schreibman’s]
Northern District of California
 United States District Court




                                  13   conclusions and [her] opinion regarding Dr. Huckabee’s conclusions were consistent with best

                                  14   practice and what’s known in the field.” Id. (Schreibman Depo. 9:16-12:15). Courts have

                                  15   permitted experts to confer with others as a “sounding board or reference point” in making their

                                  16   own assessments. See Cholakyan v. Mercedes-Benz, USA, LLC, 281 F.R.D. 534, 546 (C.D. Cal.

                                  17   2012); see also Wolkowitz v. Lerner, No. SA CV 07-777-CAS, 2008 WL 1885770, at *4 (C.D.

                                  18   Cal. Apr. 21, 2008) (“To the extent that defendants are arguing that Reiss improperly conferred

                                  19   with an unidentified, outside consultant, the cited deposition testimony shows only that Reiss

                                  20   asked the consultant questions to confirm Reiss’ own opinions.”). However, plaintiffs note that

                                  21   while Dr. Schreibman testified in deposition that she had only one ten-minute phone call with Dr.

                                  22   Siegel, and that Dr. Siegel never joined in any phone calls with Drs. Shaw or Mills (see Dkt. No.

                                  23   98-4 (Schreibman Depo. 17:25-18:2), Dr. Shaw’s billing records identify a one-hour phone call he

                                  24   had with both Drs. Siegel and Schreibman (Dkt. No. 102-3). The District suggested at oral

                                  25   argument that Dr. Schreibman’s own participation in that call may have been limited to no more

                                  26   than 10 minutes.

                                  27          The bottom line is that Dr. Schreibman’s consultation with Dr. Siegel should have been

                                  28   disclosed inasmuch as Dr. Schreibman’s own deposition testimony demonstrates that she
                                                                                         6
                                   1   consulted with Dr. Siegel and at least considered Dr. Siegel’s input to some degree in preparing

                                   2   her report. The District offered no reasonable explanation for the failure to disclose the

                                   3   consultation with Dr. Siegel, particularly where the record indicates that defense counsel was

                                   4   aware that Dr. Schreibman would be contacting Dr. Siegel to seek her input. See Dkt. No. 98-5.

                                   5   Plaintiffs maintain that the extent of Dr. Siegel’s involvement remains unclear. They declined the

                                   6   Court’s suggestion of possible additional discovery to clarify the record, citing the fact that trial is

                                   7   scheduled to commence in a few weeks and their ability to adequately prepare for trial has already

                                   8   been prejudiced by the District’s failure to disclose.

                                   9          On the record presented, Dr. Schreibman’s consultation with Dr. Siegel does not appear to

                                  10   be so wide-ranging as to justify the exclusion of Dr. Schreibman’s testimony on a wholesale basis.

                                  11   Accordingly, plaintiffs’ request to preclude Dr. Schreibman from testifying at all based on her

                                  12   failure to comply with the disclosure requirements of Rule 26(a)(2) is denied. However, the Court
Northern District of California
 United States District Court




                                  13   will exclude those portions of Dr. Schreibman’s proposed testimony that relate to her consultation

                                  14   with Dr. Siegel, as the District should have disclosed the information Dr. Schreibman obtained

                                  15   from Dr. Siegel pursuant to Rule 26(a)(2)(B)(ii) and this Court’s March 23, 2021 discovery order.

                                  16   When questioned in her deposition, Dr. Schreibman stated that she consulted with Dr. Siegel about

                                  17   certain assessments Dr. Huckabee had conducted of C.G. Dkt. No. 98-4 (Schreibman Depo. at

                                  18   9:18-10:23; 12:6-15). These assessments included the Brigance assessment, the Peabody Picture

                                  19   Vocabulary test, the Expressive One-Word Vocabulary test, and the Vineland Social Maturity

                                  20   Scale. Id. (Schreibman Depo. at 10:7-15). Dr. Schreibman may not testify regarding her opinions

                                  21   concerning these specific assessments or any other assessments about which she consulted with

                                  22   Dr. Siegel.

                                  23          B.      Fed. R. Evid. 702
                                  24          Rule 702 of the Federal Rules of Evidence provides that a witness “who is qualified as an

                                  25   expert by knowledge, skill, experience, training, or education” may offer opinion testimony if all

                                  26   of the following requirements are satisfied:

                                  27                  (a) the expert’s scientific, technical, or other specialized knowledge
                                                          will help the trier of fact to understand the evidence or to
                                  28                      determine a fact in issue;
                                                                                          7
                                   1                  (b) the testimony is based on sufficient facts or data;
                                   2                  (c) the testimony is the product of reliable principles and methods;
                                                          and
                                   3
                                                      (d) the expert has reliably applied the principles and methods to the
                                   4                      facts of the case.
                                   5   Fed. R. Evid. 702. Rule 703 further identifies the permissible bases of an expert’s opinion

                                   6   testimony, including “facts or data in the case that the expert has been made aware of or personally

                                   7   observed.” Fed. R. Evid. 703. Additionally, “[i]f experts in the particular field would reasonably

                                   8   rely on those kinds of facts or data in forming an opinion on the subject, [the facts or data] need

                                   9   not be admissible for the opinion to be admitted.” Id. “But if the facts or data would otherwise be

                                  10   inadmissible, the proponent of the opinion may disclose them to the jury only if their probative

                                  11   value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect.” Id.

                                  12          Expert testimony is admissible under Rule 702 if it is both relevant and reliable. See
Northern District of California
 United States District Court




                                  13   Daubert, 509 U.S. at 597. The determination of whether expert testimony is admissible is a matter

                                  14   within the Court’s discretion, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 142 (1999);

                                  15   Gen’l Elec. Co. v. Joiner, 522 U.S. 136, 141-43 (1997), and “entails a preliminary assessment of

                                  16   whether the reasoning or methodology underlying the testimony is scientifically valid and of

                                  17   whether that reasoning or methodology properly can be applied to the facts in issue,” Daubert, 509

                                  18   U.S. at 592-93. This “basic gatekeeping obligation” applies to all expert testimony, not just

                                  19   scientific testimony. Kumho, 526 U.S. at 147. Additionally, the Court’s inquiry is a flexible one,

                                  20   and “whether Daubert’s specific factors are, or are not, reasonable measures of reliability in a

                                  21   particular case is a matter that the law grants the trial judge broad latitude to determine.” Id. at

                                  22   153. The proponent of expert testimony has the burden of proving admissibility. Lust v. Merrell

                                  23   Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996); see also Fed. R. Evid. 702 advisory

                                  24   committee’s note to 2000 amendment.

                                  25          While plaintiffs do not dispute that Dr. Schreibman is an expert regarding autism, they

                                  26   contend that she is not qualified to offer any opinions regarding PTSD because she admittedly has

                                  27   never diagnosed PTSD and thus cannot reliably offer “reasoning or methodology [that] is

                                  28   scientifically valid” or properly apply her analysis to the facts at issue. Daubert, 509 U.S. at 580.
                                                                                          8
                                   1   Indeed, although Dr. Schreibman agrees that PTSD exists and can be diagnosed in autistic

                                   2   children, she testified that she has never in her career diagnosed PTSD or authored any articles or

                                   3   studies concerning the diagnosis of PTSD in autistic patients, explaining, “Well, I’m not an expert

                                   4   in PTSD in terms of, you know, historically with my training, and I just don’t believe I have seen

                                   5   it.” Dkt. No. 98-4 (Schreibman Depo. 12:21-13:18, 23:17-24).

                                   6          The District counters that Dr. Schreibman is “aware” of PTSD and has “general

                                   7   familiarity” with that condition. Dkt. No. 100 at 8; Dkt. No. 113. As such, the District contends

                                   8   that Dr. Schreibman appropriately may opine about PTSD based on her consultation with Dr.

                                   9   Shaw, who does have experience with the diagnosis and treatment of that condition. “[A]n expert

                                  10   can appropriately rely on the opinions of others if other evidence supports [her] opinion and the

                                  11   record demonstrates that the expert conducted an independent evaluation of that evidence.”

                                  12   Cholakyan, 281 F.R.D. at 544. However, an expert may not give the opinion of another expert
Northern District of California
 United States District Court




                                  13   who will not testify. Id. (citing cases); see also Wolkowitz, 2008 WL 1885770 at *4 (stating that

                                  14   “an expert may use assistants in performing his work, so long as those assistants do not exercise

                                  15   professional judgment that is beyond the expert’s ken.”) (internal quotations omitted). In the

                                  16   addendum to her written report, Dr. Schreibman says that she formulated her opinions on her own

                                  17   and that she independently reviewed and agreed with a research article and the “UCLA PTSD

                                  18   Reaction Index forms for children and adolescents” she received from Dr. Shaw. Dkt. No. 98-3 at

                                  19   ECF 32. However, the record presented strongly suggests that Dr. Shaw provided his professional

                                  20   judgment on matters regarding PTSD, about which Dr. Schreibman admittedly lacks expertise,

                                  21   and that Dr. Schreibman is simply conveying the opinions of Dr. Shaw, who will not testify at

                                  22   trial. See, e.g., In re James Wilson Assocs., 965 F.2d 160 (7th Cir. 1992) (concluding that while an

                                  23   “architect could use what the engineer told him to offer an opinion within the architect’s domain

                                  24   of expertise, . . . he could not testify for the purpose of vouching for the truth of what the engineer

                                  25   had told him—of becoming in short the engineer’s spokesman.”). Billing records indicate that Dr.

                                  26   Shaw spent several hours preparing the initial draft of Dr. Schreibman’s report. Dkt. No. 98-4

                                  27   (Schreibman Depo. 22:9-12); Dkt. No. 102-3; Dkt. No. 102-5. While that initial draft does not

                                  28   reflect any opinions by Dr. Shaw (Dkt. No. 115), Dr. Shaw’s and Dr. Schreibman’s respective
                                                                                          9
                                   1   billing records indicate that Dr. Schreibman began her work on the report only after Dr. Shaw’s

                                   2   completed his initial draft, and that Dr. Shaw subsequently spent an additional 2.5 hours editing

                                   3   “Dr. Schreibman’s Report.” Dkt. Nos. 102-3, 102-5.

                                   4             More importantly, while the District points out that a lack of particularized expertise goes

                                   5   to the weight, not the admissibility, of an expert’s testimony, see United States v. Garcia, 7 F.3d

                                   6   885, 889-90 (9th Cir. 1993), defendants have failed to demonstrate that Dr. Schreibman is

                                   7   qualified to offer reliable opinion testimony regarding PTSD based on her “general familiarity”

                                   8   and awareness of that condition. See, e.g., Jerpe v. Aerospatiale, No. CIV. S-03-555 LKK/DAD,

                                   9   2007 WL 1394969, at *7 (E.D. Cal. May 10, 2007) (concluding that an expert’s ability to testify

                                  10   about an issue “at a high level of generality” was “insufficient to qualify him as an expert on this

                                  11   issue.”). The Court therefore concludes that Dr. Schreibman’s proposed testimony must be

                                  12   excluded to the extent she proposes to testify about Dr. Huckabee’s opinions and conclusions
Northern District of California
 United States District Court




                                  13   regarding PTSD. For the parties’ guidance, the Court has highlighted portions of that report6

                                  14   (appended to this order) that reflect opinions Dr. Schreibman may not offer at trial.

                                  15             However, there being no dispute that Dr. Schreibman is an expert in autism, the Court will

                                  16   permit her to offer opinions, as disclosed in her report, regarding whether C.G.’s behavioral and

                                  17   other issues are consistent with a diagnosis of ASD. Such testimony is relevant and reliable and

                                  18   will assist the trier of fact to understand the evidence or to determine a fact in issue. Although

                                  19   plaintiffs note that Dr. Schreibman did not actually examine C.G. and contend that her review of

                                  20   the record and other evidence was inadequate, such matters go to the weight, not the admissibility

                                  21   of Dr. Schreibman’s testimony.

                                  22   III.      CONCLUSION
                                  23             Based on the foregoing, plaintiffs’ motion to exclude Dr. Schreibman’s testimony is

                                  24   granted in part and denied in part. Dr. Schreibman may not offer opinions regarding the specific

                                  25   assessments she discussed with Dr. Siegel or regarding PTSD, and her testimony will be limited to

                                  26
                                  27

                                  28   6
                                           This is a copy of the report originally submitted as Dkt. No. 98-3.
                                                                                           10
                                   1   matters concerning ASD consistent with this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 21, 2021

                                   4

                                   5
                                                                                            VIRGINIA K. DEMARCHI
                                   6                                                        United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      11
                                                  Laura Schreibman, Ph.D.
                                                   Department of Psychology
                                               University of California, San Diego
                                                      9500 Gilman Drive
                                                   La Jolla, CA 92093-0109

                    REBUTTAL TO FORENSIC NEUROPSYCHOLOGICAL EXAMINATION 1


               IDENTIFYING INFORMATION

               Client:
               DOB:
               Age: 10 years, 2 months
               Referring Attorney: Adam Davis, Esq
               Date of Report: 3/11/21


               REFERRAL INFORMATION

               I was contacted by the law offices of Davis & Young, APLC for the purposes of reviewing
               the forensic neuropsychological evaluation of Dr. Helena Huckabee and rendering my
               professional opinion on the conclusions drawn by Dr. Huckabee regarding the client.

               This report has been prepared in collaboration with:

                   Richard J. Shaw, M.D., Professor of Psychiatry and Behavioral Sciences (Child and
                   Adolescent Psychiatry), Stanford University

                   Pamela Mills, Ed.D., Ph.D., Psychologist and Educational Consultant, in private practice,
                   San Diego and San Francisco.


               SOURCES OF INFORMATION

               EDUCATIONAL RECORDS

              Cumulative school records of

               MENTAL HEALTH RECORDS

              Forensic Neuropsychological Evaluation by Helena Huckabee, Ph.D., dated 2/12/21.

               MISCELLANEOUS MATERIALS


1
    I reserve the right to amend my opinions pending receipt of new records or information.
                                                                                    March 11, 2021
                                                                                      Page 2 of 79

   Deposition of Mr. Goodell

    BACKGROUND

               is a 10-year-old boy who lives with his parents, Heather and James Goodall, and
    his 3 siblings, in Soledad, CA. When he was 4 years, 8 months old, he was referred for a
    special education assessment where it was determined that he exhibited behaviors consistent
    with a diagnosis of autism (Autism Spectrum Disorder, ASD) and was eligible for special
    education services. His first special education classroom placement was at San Vicente
    Elementary School in the Soledad Unified School District. This is a classroom for moderate
    to severely affected students. This is also the classroom in which it is alleged he suffered
    abuse by his teacher, Mr. Jaime Notheis. Due to the alleged abuse,                parents had
    him transferred to Gabilan Elementary School, which is a classroom for mild to moderately
    affected student and thus a less restrictive classroom. His placement at Gabilan proved to be
    unsuccessful as             exhibited severely challenging behaviors such as aggression and
    these behaviors negatively impacted his academic progress. He was subsequently placed in
    an autism classroom the Rose Ferrero Elementary School, a more restrictive program with
    high structure and supports where it is noted he showed significant improvement in skills and
    a major reduction in aggression and other severe behaviors.

    Prenatal and Early Childhood History

               was born on 12/6/10, 2 weeks later than expected, by normal vaginal delivery. His
    umbilical cord was wrapped around his neck and he required supplemental oxygen at birth.
    He was delayed in the attainment of his developmental milestones and at age 4-5 years, was
    evaluated through the school district and diagnosed with moderate to severe autism. He
    attended preschool, kindergarten and 1st grade at San Vicente Elementary School where he
    was in the class of Mr. Notheis in which the alleged abuse occurred. Apart from occasional
    toileting accidents, his parents report that kindergarten was unremarkable.              also did
    not require a Behavior Intervention Plan.             broke his right arm in March 2015 after
    falling off a bunkbed and later in the same year, had a significant fall that resulted in a
    fractured skull and injury to his spine, and he was hospitalized for one week.

    Allegations of Abuse

    It is alleged that        was physically, psychologically and sexually abused multiple
    times during the 2016/17 and 2017/18 academic years between age 5-6 years by his teacher,
    Mr. Notheis, while a student in a special education class at San Vicente Elementary School.
    This abuse was alleged to include corporal punishment, behavioral coercion, and the
    improper use of physical restraint and force, as well as verbal and physical abuse.

    In a written statement and deposition given by Jesus Enrique Cuevas, a high school student
    intern/aide, details of this alleged abuse are more fully described. On 10/26/17, Mr. Cuevas
    reported that            had had a toileting accident and as he reached the classroom, threw
    himself on the floor, and had a temper tantrum. Mr. Cuevas reported that Mr. Notheis made
               sit down in a “forceful manner” and instructed another aide, Amanda Camacho, to
                                                                               March 11, 2021
                                                                                 Page 3 of 79

leave           sitting in his soiled clothing for a half hour while he was eating his breakfast.
Mr. Cuevas reported Mr. Notheis later removed                  food and instructed Mr. Cuevas
to throw it away, which led              to become angry and throw his plate and crumbs
around the classroom. Mr. Notheis then grabbed                by the arm and yelled at him to
pick up the plate and crumbs. According to Mr. Cuevas, as                was crying and
struggling in his chair, Mr. Notheis repeatedly shoved him and told him to sit in the chair. He
then told            to put his head on the table, grabbed            and “shoved” it toward the
table as           continued to cry. After breakfast, Amanda Camacho then took                to
the bathroom to change his clothes. Mr. Cuevas reported feeling shocked by this incident.

             parents were not informed about this incident and learned about it only later on
5/29/18. However, the principal of San Vicente Elementary School, Jaime Calderon, wrote a
memorandum to Mr. Notheis on 10/30/17, 4 days following this incident. In the memo, he
instructed Mr. Notheis to be mindful of his tone of voice and to treat students and adults with
respect, citing that he had often heard Mr. Notheis raise his voice toward the students, and
indicated that he was aware that Mr. Notheis had been “physically aggressive” towards some
of the students in his class, including physically obligating a student to use the restroom.

In February 2018, Amanda Camacho sent a written complaint to the principal at San Vicente
Elementary School regarding alleged abuse of students by Mr. Notheis. In her deposition
dated 10/16/20, Ms. Camacho reported that Mr. Notheis had taken students, including
           by the neck and forced their heads down, and on one occasion had instructed her to
“beat the shit out of him (           if he misbehaved.

On 5/15/18, Mr. Calderon sent an email to Mr. Notheis about concerns regarding poor
classroom performance and mistreatment of students and staff by Mr. Notheis, following a
conference that was held to discuss this matter. Concerns raised included mistreatment of
adult aides by Mr. Notheis that included insults, demeaning statements, and derogatory
comments, as well as continued mistreatment of students that included being physically
aggressive toward some students and often using a harsh tone and overly loud voice in his
classroom. Mr. Calderon instructed Mr. Notheis to treat both the classroom aides and
students with the “utmost respect,” keep his voice low, and refrain from derogatory
statements.

On 5/29/18, an officer from the Soledad Police Department met with                father to
discuss two incidents regarding their son. These included the incident on 10/26/17 in which it
is alleged that          was forcefully grabbed, yelled at by Mr. Notheis, and left in his
soiled garments. The second incident discussed with              father was alleged to have
occurred on 2/8/18 when Mr. Notheis forced                head and hands onto a desk. This
was the first occasion in which             parents were informed that their son had been a
potential victim of abuse by Mr. Notheis.

In addition to the specific allegations of 10/26/17 and 2/8/18, there are general allegations of
mistreatment by Mr. Notheis with respect to both staff and students at San Vicente
Elementary School. These include Mr. Notheis manhandling nonverbal students, pulling the
hair of students, and pulling a student by the arm and neck. It is also alleged that he would
                                                                               March 11, 2021
                                                                                 Page 4 of 79

physically caress students in an inappropriate manner, for example, on one occasion having a
student sit on his lap while he tickled him.              classroom aide, Veronica Garcia,
alleged that Mr. Notheis would tickle the inside of               legs “towards the groin area.”
Amanda Camacho also reported that Mr. Notheis rubbed                     stomach and that of
other students. She stated that Mr. Notheis regularly grabbed              by his buttocks and
thigh areas, hit, flicked, pinched and pulled the ears of children in his class and on occasion
left red marks and bruises on             Another classroom aide, Carmen Rangel, reported
that Mr. Notheis would blow in                ears, kiss his cheek and touch him, and bounce
him up and down on his lap.

Subsequent School Placements

Due to the alleged abuse in San Vicente Elementary School                (to which Dr.
Huckabee attributes               subsequent aggression, toileting issues, disruptive behavior,
academic difficulties, etc.) his parents requested he be transferred out of Mr. Notheis’ class.
He was thus removed from the program and first placed in a summer school program.
Teachers in this summer program had positive comments and there were no references to
aggression or other severely disruptive behavior. By contrast, in an amendment to his IEP in
2nd grade, on 8/10/18,               SLP documented that he was able to follow routines and
was not displaying any major behavioral issues.                extended year (ESY) teacher
also reported that            had only limited behavioral issues during summer school, and
followed directions when given one direction at a time. Similarly,               school
psychologist described him as being able to follow directions when given structure. As a
result of these observations, recommendations were made by the IEP team to move him from
a moderate/severe program to a mild/moderate program, and indication that he was doing
well.

Because of              progress in academics at this point, the decision was made to place
him at Gabilan Elementary School, a less intensive/restrictive program. This program, by its
nature, did not include the higher level of structure and support           required. In this
program we see the onset of physical aggression, elopement, property destruction and other
challenging behaviors.               special education teacher, Heidi Lawson, noted on
9/26/18 that           was missing valuable academics and avoided difficult tasks and sought
attention by wandering the classroom, touching teacher items, playing on chairs, and
throwing items. She believed that the academic rigor of her classroom was too high for his
academic levels and that she had had to lower his academic requirements due to his “extreme
behaviors” and “short attention span.”             remained in this classroom for only 1-2
months.

As it became apparent that Gabilan Elementary School did not provide adequate structure or
support for            he was placed at Rose Ferrero Elementary School, in a K-3 Autism
Classroom. a more intensive and restrictive classroom than either of his previous elementary
schools, with positive results. He showed gains in academics and toileting and both his
parents and teachers made positive comments in his IEP notes. In his IEP meeting on
10/4/19, in 3rd grade, his parents reported concerns about him not always cleaning himself
and a tendency to develop rashes. He was still wetting his bed at night, and showed
                                                                                 March 11, 2021
                                                                                   Page 5 of 79

aggression towards others, including pushing and hitting. It was reported that he had not
regained the toileting skills he had exhibited prior to his placement in the classroom of Mr.
Notheis. However, his parents commented they had seen a reduction in his aggressive
behaviors, and that the length of these behaviors had decreased to 3 to 4 minutes and that he
“does not demonstrate the behaviors that he had previously.” In fact, his behaviors were
described as “mild” at the time.             had also met 3/3 of his academic goals, and 3/3 of
his speech and language goals. In addition, his parents reported that he was happy in his new
program at Rose Ferrero and approached school without difficulties. He was also doing well
with his academic instruction.


REBUTTAL TO CONCLUSIONS IN THE HUCKABEE REPORT

It is important to commend and acknowledge the comprehensive and thoroughly detailed
reported provided by Dr. Huckabee. It is apparent that Dr. Huckabee provides the results of
a thorough battery of assessments along with her review of other relevant sources.

However, while we are all dealing with the same information, it is clear that there is a
difference in opinion regarding the interpretation of this information. I believe that the data
provided by these sources may have very different and alternative interpretations. It is to this
that this report is addressed.

I will begin by addressing specific areas of          characteristics and behavior and
present rebuttal to Dr. Huckabee’s conclusions (where appropriate). This will be followed by
a summary of my overall opinion and then a discussion of the specific treatment
recommendations provided by Dr. Huckabee.

Toileting Issues

Claims: It is alleged that in response to the treatment by Mr. Notheis in his classroom,
           started to refuse to urinate in the toilet as an act of defiance and to protest his
treatment by Mr. Notheis. In an email from Lori Morones to Jorge Deleon, dated 11/3/17, it
is reported that             was wetting himself to gain attention, and that as a result of sitting
in his urine-soaked clothes, he developed a rash in his buttocks, scrotum, penis and inner
thigh area. These toileting issues were reported by his father to be occurring only at school,
and not at home. However, there were allegations of neglect directed towards the parents
about their failure to properly seek medical attention for his rash. There is documentation
about efforts to treat the rash, which was diagnosed as allergic dermatitis, in the spring of
2018. However,                  parents alleged that they were not informed about the practice of
allowing             to sit in his urine-soaked clothes without being changed which they
believe was responsible for the development of his rash.

           mother, in completing the Adaptive Behavior Assessment System in the fall of
2018, reported that he had not had any accidents during that school year during the day after
being removed from the classroom of Mr. Notheis. However, in her Executive Summary, Dr.
                                                                               March 11, 2021
                                                                                 Page 6 of 79

Huckabee wrote that             remains untrained for toileting and she diagnosed him with
Enuresis.

Rebuttal: It is apparent that             has had issues with toilet training from an early age.
In his deposition, James Goodell (father) reports that             has had wetting issues “from
birth.” The claim is that               enuresis became worse when in Mr. Notheis’ class and
in Dr. Huckabee’s report this is attributed to             protest and resistance to Mr. Notheis
and to the alleged abusive treatment. However, we have no basis upon which to attribute this
behavior to “protest” or “resistance” and there is no objective evidence to support this
hypothesis. This is a supposition and, in my opinion, likely an unwarranted assumption.
There are other potential reasons for this behavior change. Almost all of
behaviors in the San Vicente Elementary School class can be attributed to at least partly, or I
would argue, largely, to the fact that the classroom in which he was placed following his
alleged abuse was not an ideal match for the severity of his language and behavioral deficits.
It is equally plausible to suggest that           was frustrated by his inability to communicate
and to successfully navigate the classroom’s requirements. Given this situation it is not
surprising that urinary incontinence would increase and he would fail to learn appropriate
bathroom use.

Further, it is reported that            toilet training progressed as expected at school and that
the reports of his incontinence/enuresis seem to be occurring primarily at home. For
example,              was assessed by a Behavior Specialist, Rashelle Dadula, on 10/15/18. He
was described by Ms. Dadula as not needing assistance to use the restroom or feed himself
and that he was independently maintaining “age-appropriate” personal care. If we assume, as
Dr. Huckabee does, that his toileting issues are trauma-related, the reverse would be expected
to be true. Thus Dr. Huckabee’s hypothesis is not supported by the evidence.

Physical Aggression

Aggression in the Classroom

Claims: The first reference to              physical aggression is noted in a Behavior
Intervention Plan dated 9/10/18. His plan referenced physical aggression towards peers and
task avoidance, which was interfering with both his learning and that of his peers. Aggressive
behavior was noted to occur when                peers were present and when non-preferred
work was provided. It was hypothesized that the function of his behavior was to escape from
academic work. In a meeting with the IEP team, there is also reference to            hitting
others, refusing work, and eloping to “evade work.” Other examples of his aggressive
behavior included hitting peers, throwing chairs and pushing desks. In an observation by his
school counselor, Jeannine Hunter, on 9/17/18,             was documented as acting
“aggressively” on the playground and that in the classroom, he was “out of control,” spit on
his desk, refused to clean up, and then lay on the ground, screamed, and would not respond to
redirection or verbal prompts. As a result of her observations, Ms. Hunter made
recommendations for a smaller classroom environment with a one-to-one aide. His Behavior
Intervention Plan included measures to address his behaviors, for example, rehearsing
expectations, redirection, reinforcement for calm behavior, and a token system. In a
                                                                             March 11, 2021
                                                                               Page 7 of 79

Functional Analysis Screening Tool completed on 10/4/18,                was described as
engaging in moderate aggression, stereotypy, and property destruction on a daily basis during
transitions, nonpreferred tasks, and academics, and in the presence of other students and
adults. In his Functional Behavior Assessment Report dated 10/17/18, behaviors of concern
included physical aggression (hitting/kicking), on-task behavior spitting, motor stereotypy,
and eloping.              behaviors were hypothesized to function as a means of trying to gain
attention from staff and students. Dr. Huckabee’s opinion is that these increases in physical
aggression are solely explained on the basis of his reaction to his alleged abuse and her
contention that the behaviors are a manifestation of PTSD.

Rebuttal:               aggressive behavior became problematic after he left Mr. Notheis’
classroom at San Vicente Elementary School and was placed in the less restrictive classroom
at Gabilan Elementary School (and yet not, as noted above, immediately after his removal
and placement in his summer school program). Dr. Huckabee attributes the increase in
aggression at Gabilan to the prior alleged abuse. However, this attribution lacks a sound
basis and is likely without merit. As noted above,            was placed in a more advanced
classroom (Gabilan), which provided less structure and less support than he required. As
noted earlier, his teacher, Heidi Lawson, believed that “the academic rigor of her classroom
was too high for his academic levels and that she had to lower his academic requirements due
to his “extreme behaviors” and his “short attention span.” Under these conditions it is not
surprising that his severe skill limitations would make what turned out to be an inappropriate
placement without the support and structure necessary to address his profound deficits very
frustrating and lead to escape/avoidance motivated behaviors such as aggression, property
destruction and stereotypy. It is also noteworthy that during the Functional Analysis
Screening Tool completed on 10/4/18,               was described as engaging in these
challenging behaviors on a daily basis during transitions, nonpreferred tasks, and academics,
and in the presence of other students and adults. These are precisely the settings and
situations where a child with ASD would be expected to engage in these behaviors.

A child such as            who has no other means of communication is indeed more likely to
adopt such behavior to communicate his displeasure or desire to escape. While Dr. Huckabee
explains these behaviors on the basis of a diagnosis of PTSD, such behavior need not be
attributed to prior abuse or trauma, but rather a means of manipulating his environment by
the only means available in              repertoire. This is exactly what the functional
analysis revealed. Whereas a neurotypical child might control their environment by
engaging in verbal protests or rationalizing, etc., a child without such functional
communication skills will use behavior that is a) within their repertoire and b) that works.
Studies of children with ASD have also shown a high prevalence of aggressive behaviors,
with one study finding that parents reported that 68% had demonstrated aggression to a
caregiver and 49% to non-caregivers. Rates of aggression in ASD are also higher in children
who have increased social/communication problems, a tendency to engage in repetitive
behaviors and symptoms of ADHD (see below).

Another important point to be made here is that         was not reported to be aggressive
or destructive while in Mr. Notheis’ class. One would expect that if the San Vicente
classroom was so traumatic and aversive,           would have very likely shown severe
                                                                                March 11, 2021
                                                                                  Page 8 of 79

escape/avoidance behaviors such as aggression, and withdrawal while in Mr. Notheis’
classroom.

Also supportive of the conclusion that               increased aggression cannot be attributed
to alleged abuse or trauma is that once he was transferred into the classroom at Rose Ferrero
Elementary School with more structure and support (i.e., more intensive) his aggression was
greatly reduced as noted in the reports of his teachers and parents documented in his IEP of
10/4/19 (see above). It is likely that this classroom was a better match for his specific level
of need and provided a less frustrating environment within which to function successfully.
Thus, he had less of a need to escape or avoid settings and situations. If we are to attribute
his aggression to a history of abuse, why would it decrease? The history has not changed.

Aggression Outside Classroom

Claim: Dr. Huckabee referenced                aggressive behavior described by his parents.
This included being aggressive with his siblings and family cats. He reportedly hits and kicks
his sisters for no apparent reason. Dr. Huckabee wrote that aggression towards peers is not
characteristic of children with ASD but that more typically, children avoid their peers and
stay to themselves. She attributes his aggression to his history of abuse and mistreatment. Dr.
Huckabee also hypothesized that               aggressive behavior could be explained on the
basis of “alterations in mood and cognition,” a symptom of PTSD. She also hypothesized that
a student in his classroom “represented some form of trigger” which was prompting him to
re-experience the trauma of his abuse.

Rebuttal: While it is true that children with ASD are often described as “loners” and prefer
to be alone, it certainly is the case that they may be aggressive, and if they are, then siblings
are just as likely to be victims as are peers or teachers. Further her hypothesis that the
student victim in the class “represented some form of trigger” certainly need not be attributed
to abuse. It is not unusual for ASD children to become obsessed or fixated on an object,
person, setting, etc. and behave strongly and/or inappropriately in the presence of such
things. The literature is filled with examples of children with ASD who form such fixations
and it is certainly consistent with my clinical experience. Relatedly, these fixations may be
associated with a comorbid diagnosis of Obsessive-Compulsive Disorder (OCD). These
fixations have not been attributed to a child’s history of trauma or abuse.

            rough handling of his pet cats resembles the behavior of many young children
with animals. This includes typically-developing children who may act roughly with
animals. Dr. Huckabee’s claim that                pushing the cat’s head and feet is a
reenactment of the abuse he suffered is entirely speculative and without any support
whatsoever. It is also important to comment that notes from                 IEP dated 10/4/19 in
reference to this matter state,          “has cats at home and likes playing with them, but
may play too hard with them.” This comment, made by his parents, characterizes these
incidents in a somewhat different manner from that documented in Dr. Huckabee’s report,
suggesting that            unintentionally plays “too hard,” and not that it is a manifestation of
posttraumatic re-enactment of abusive experiences in his play.
                                                                              March 11, 2021
                                                                                Page 9 of 79

Aggression and its Relation to Communication Deficits

 Claim: Dr. Huckabee argues against the hypothesis that           aggressive behavior was
secondary to his communication impairment since he had been just as communication-
impaired before the alleged abuse as he was after it.

Rebuttal: I completely disagree. I would argue that                 aggression was secondary to
his inability to communicate in a more acceptable and appropriate manner. Such disruptive
behavior is referred to as “functional communication” in that it serves the function of
communicating the individual’s wishes. A child who is nonverbal and has no linguistic
manner of expressing themselves (such as                may certainly discover that aggression
gets his point across. There is an extensive literature on this subject and it shows that if a
child who communicates by disruptive behavior is taught another response to serve the
function of the aggression (e.g., to make a manual sign signifying a task is too difficult) the
child adopts the new response. I suspect that prior to his need to escape/avoid he had no real
need to be aggressive. Given that he supposedly was presented with abuse and trauma in Mr.
Notheis’ classroom, it is somewhat surprising that he did not show more of this behavior
there.

Loss of Academic Progress

Age equivalent scores from an assessment by                   teacher, Heidi Lawson, on 9/26/18
when compared with the same assessment performed on 9/9/15 document both a lack of
progress as well as a regression in the domains of Academic/Cognitive and Mathematics. Dr.
Huckabee wrote that such a decline in skills would not have been predicted based on his
diagnosis of Autism Spectrum Disorder and that even students with severe autism are
expected to make slow, steady progress. She attributed these declines to the damage from the
alleged abuse and neglect by Mr. Notheis. Dr. Huckabee wrote that her testing indicated that
          had lost at least 5 critical early years of learning which cannot be replaced.

Cognitive Ability

Claim: Dr. Huckabee, as part of her evaluation, administered the Differential Ability Scales
– 2nd Edition to assess            cognitive ability. He did not possess the quality of all
language skills to complete the required subtests and his scores on the subtests indicated that
he was below 2 years 7 months in the areas of Verbal Comprehension, Picture Similarities
and pattern Construction and below 3 years 7 months in the areas of Matrices and Copying.
Based on this evaluation,           met criteria for diagnosis of Intellectual Disability,
Severe. Dr. Huckabee contrasted these findings with his cognitive testing conducted in
September 2015 when his scores were consistent with that of Moderate Intellectual
Disability. Dr. Huckabee believes that this discrepancy shows that he has not made the
developmental progress that would be expected for a child with autism and attributes this
lack of progress to his abuse and neglect by Mr. Notheis in 1st grade.

Rebuttal: It is certainly not unusual for a child with ASD, particularly a child with
          profile, to fail to make developmental progress when assessed on these
                                                                               March 11, 2021
                                                                                Page 10 of 79

instruments. One cannot interpret lack of increased assessment scores as failing to progress
or losing skills. Maintaining test scores at the same level means the child is increasing skills
at the same pace as the peers assessed in the standardization of the instrument. However, a
child can still make progress, just not at the same rate as peers, and yet score lower on
assessments. This is the case even if slow steady progress is occurring. Children with ASD
often look better in IQ at age 5 than at age 10 since there is more weight placed on language
later on. These children do not understand direction and are often unmotivated to participate
in the test administration. Also, the test items become more abstract and while the typical
older child can effectively use abstract concepts, the child with ASD is likely to remain at the
concrete concept level. In addition, testing, including math skills, requires more verbal
comprehension even to establish a meaningful baseline.                does not have verbal skills
sufficient for these assessments. Further,           did not receive intervention until after the
age of 4.5 years and thus the “early” intervention window had largely passed. It is likely that
placement in Gabilan Elementary School, where more the more intensive and structured
teaching            required was not provided did not encourage as much academic progress.
And his severe disability and failure to have functional language by age 5 are not positive
predictors of later outcome.

Language Functioning

Claim: Dr. Huckabee administered the Peabody Picture Vocabulary Test, 4th Edition to
assess receptive vocabulary skills and found him to be performing in the extremely low range
below the 0.1 percentile. His scores reflected an age-equivalent performance of 2 years, 6
months, an improvement from similar testing conducted on 10/8/18 when he was performing
at an age equivalent of 1 year, 2 months. Dr. Huckabee described this apparent increase as
encouraging and demonstrates that             has the capacity to gain comprehension skills.
With regard to expressive vocabulary skills, Dr. Huckabee administered the Expressive One
Word Picture Vocabulary Test, 4th Edition and found that his scores demonstrated that he had
gained more than 10 months of skills which again demonstrated his capacity for learning.

Rebuttal: Here Dr. Huckabee chooses to interpret                  language increases as
indicative of his capacity for learning rather than an indication that the alleged abuse did not
prevent his progress in this area. Given that so much is attributed to PTSD, it is interesting
that this area of functioning was spared.

Claim: Dr. Huckabee also compared                   age-equivalent scores on the Brigance and
found that he had roughly regained the cognitive levels of functioning that he had
demonstrated 5 years previously in 2015. On this test,            obtained age-equivalent
scores in the academic/cognitive domain of 1 year, 9 months. Dr. Huckabee attributed his
lack of academic progress to the fact that he is “so hypoaroused he scarcely responds to
anything” and because he is frequently removed from the learning environment because of
severe behavior problems, and no longer attend school around peers who provide good
communication partners and positive behavior.
                                                                                March 11, 2021
                                                                                 Page 11 of 79

Rebuttal: I agree that being removed from the classroom, etc. is not conducive to learning
but the reason for removal, i.e., severe problem behavior and “hypoarousal,” as noted above
cannot be directly attributed to alleged abuse.

       Sensory Processing

Claim: Dr. Huckabee had               mother complete the Sensory Profile-2 Caregiver
Questionnaire to assess            interest in sensory experiences.         was described
as responding more than others to sound but less than others to movement, body position,
and objects in or around his mouth. Dr. Huckabee interpreted these observations as meaning
that          was less responsive to his environment and “seems dissociated much of the
time.”

Rebuttal: These observations were in contrast to those made by a licensed occupational
therapist, whose expertise is sensory issues, in February 2016 when            was described
as having typical responsiveness to auditory, visual and movement stimuli, as well as
increased responsiveness to tactile stimuli. Dr. Huckabee wrote that this decline in
responsiveness was consistent with              being “markedly hypoaroused and often
appears to dissociate.” However, the only evidence provided of his “hypoarousal” and
“dissociation” is his behavior when with Dr. Huckabee and associate (two strangers) in a
hotel room (novel setting) during an evaluation. They do not offer any support that
dissociative symptoms were a behavioral feature generalized across settings. Thus, any
attribution of “hypoarousal” to trauma and/or abuse is entirely speculative and without
objective support. Similarly, Dr. Huckabee’s proposed “learned helplessness” being the
cause of the hypoarousal is similarly entirely speculative and not supported by any evidence.

Emotional and Interpersonal Functioning

Claim: As part of her evaluation, Dr. Huckabee obtained ratings from the Behavior
Assessment for Children, 3rd Edition from his parents and special education teachers.
            parents reported him as having clinically significant levels of aggression and
problems with functional communication, as well as slightly elevated levels of attention
problems and challenges with social skills, leadership skills and completing daily tasks. His
father reported clinically significant levels of atypical behavior and slightly elevated levels of
conduct problems.                special education teacher, Mr. Harvey, rated him as having
elevated levels of aggression but denied other concerns about his emotional and behavioral
functioning at school. Dr. Huckabee attributed this last observation to               underactive
and withdrawn presentation.                special education teacher, Ms. Parker, reported
elevated levels of aggression, attention problems, and withdrawal.

Rebuttal: Dr. Huckabee reported elevated scales on this assessment based on Ms. Parker’s
responding but in her report indicated that Ms. Parker’s validity scales suggested viewing the
results with extreme caution. This was because Ms. Parker gave inconsistent responses to
items that are typically answered in a similar way suggesting that Ms. Parker put in poor
effort or attention when completing the form, or that she changed her perspective during the
completion of the form. Rather than attributing these behaviors as a consequence of alleged
                                                                               March 11, 2021
                                                                                Page 12 of 79

abuse, it can certainly be argued that          is showing symptoms consistent with ASD.
Challenges with functional communication, social skills, lack of daily living skills,
attentional problems are all features of ASD. It is unnecessary, and unsupported, to attribute
such behaviors to abuse or PTSD. In addition, it does not fit with Dr. Huckabee’s hypothesis
that the classroom (the scene of the alleged abuse) is the place where apparently, he is doing
better than at home.

Claim: Dr. Huckabee reported that               mother completed the Trauma Symptom
Checklist for Young Children and described him as having clinically significant levels of
Anger/Aggression and elevated levels of Posttraumatic Stress-Avoidance, Posttraumatic
Stress-Arousal and Posttraumatic Stress-Total. On the UCLA PTSD Reaction Index for
Children and Adolescents – DSM-5 Version,               was described as having intrusion
symptoms and that he was displaying behavioral signs of re-experiencing by the way that he
pushed his cats’ heads down forcefully in the same manner that he was abused physically by
Mr. Notheis.           was described as becoming upset, afraid and/or sad when reminded
about the trauma, demonstrated by his reactions when driven past San Vicente Elementary
School. He was described to have somatic symptoms such as increased heart rate, headaches,
and/or stomach aches. He was also described as avoiding stimuli associated with the
traumatic events, with an example provided by Dr. Huckabee being that of avoiding using the
restroom during his evaluation.           was described as having negative alterations in
cognition and mood associated with the traumatic events. For example, Dr. Huckabee writes
“he behaves toward others as if he is angry with them for allowing the events to happen and
not doing more to stop it or help afterward. He seems to want to get back at someone for
what happened.

Rebuttal: The UCLA PTSD Reaction Index measure cannot be considered an appropriate
assessment in this case. This instrument was not standardized with a population of children
with ASD. Also, it is a measure completed by the mother, who in this instance might have a
particular bias in reporting given the litigation here.

It is extremely speculative to conclude           was re-experiencing the trauma of his
alleged abuse by pushing the cats’ heads down forcefully in the same manner as he was
allegedly abused by Mr. Notheis. In my experience I have seen children (typical and with
ASD) play roughly with pets and often this is likely reinforced by the cat’s behavior
(meowing, swatting) and just because the similarity of pushing heads down exists, it does not
prove any “re-experiencing” of an event. My opinion is that this claim is extremely
speculative and without support. It is also interesting to note that according to
father on his latest IEP report (10/1/20)          “loves cats.”

The claim that              avoids stimuli associated with traumatic events is presented by Dr.
Huckabee as the reason he avoided using the restroom during his evaluation. This is the
evaluation conducted in a hotel room with two strangers and an unfamiliar bathroom. Add to
this              lack of functional communication skills and it is not surprising he did not
initiate or readily access the bathroom. Children with ASD are notoriously affected by novel
settings and transitions so his behavior is consistent with his diagnosis and his abilities. This
seems to be a more reasonable explanation for his behavior.
                                                                              March 11, 2021
                                                                               Page 13 of 79



The idea that his aggression is due to his anger at others for allowing the events to happen to
him and not helping him is highly speculative and cannot be objectively determined. What
may be in his thoughts is unknown to us. I see no basis for assuming this is his motivation
for problem behavior. Also, I suspect that at his age and with his low cognitive abilities, he
would not have the ability or sophistication to deduct the cause of his anger. The Trauma
Symptom Checklist for Young Children assumes a developmental level where understanding
of causality and past events is above his language concept level. For example, if he was
asked to put his head “down” on a pillow, or “up in the air” does he have the receptive
capacity to do that? I believe not.

          is described as having somatic symptoms such as increased heart rate, headaches,
and/or stomach aches when driven past the San Vicente classroom. How were these
symptoms determined to exist?             would be unable to verbally describe them. Are
they reports by the parents? The parents are likely non-objective reporters

Claim:             seems afraid or scared and he seems to have “trouble feeling happiness or
love.” Dr. Huckabee wrote that alterations in cognition were consistent with his assessment
using the Brigance that showed a decline in academic functioning. With respect to alterations
in arousal and reactivity,           was described as getting upset easily and behaving
aggressively. He was described as seeming jumpy and startling easily, such as in response to
loud noises or something that surprised him. He was described as having trouble
concentrating or paying attention much of the time. Dr. Huckabee wrote that “marked
alteration in arousal was persistently observed during the observation including remarkable
hypoarousal and apparent dissociation at times.” Dr. Huckabee also comments on
             lack of “requesting skills.”

Based on all of these observations, Dr. Huckabee wrote that           was displaying
symptoms consistent with Posttraumatic Stress Disorder with dissociative symptoms. Dr.
Huckabee also wrote that she considers that          will not ever be expected to remit from
his symptoms of PTSD because he is functionally nonverbal.

Rebuttal: Dr. Huckabee’s description of              getting upset easily, being jumpy,
startling easily and responding negatively to loud noises is, again, consistent with a diagnosis
of ASD and in my opinion there is no reason to attribute these behaviors to PTSD. Children
with ASD are often observed to cover their ears or leave areas that are loud. Further, they
can be upset easily by very small changes in their expected environment. They are also
known to be emotionally labile and can show marked variability in arousal. His lack of
requesting skills may be attributed to his lack of functional communication skills and lack of
social skills. In essence,          was displaying symptoms consistent with ASD and severe
intellectual disability.

       Adaptive Functioning

Claim: Dr. Huckabee reports that          mother completed the Adaptive Behavior
                    rd
Assessment System, 3 Edition and found his overall level of adaptive functioning to be in
                                                                                March 11, 2021
                                                                                 Page 14 of 79

the Extremely Low range at the 1st percentile. Similarly, his scores in the domains of Social
skills were in the Extremely Low range at the 1st percentile while his skills used to address
personal and health needs were in the Very Low range at the 3rd percentile. By contrast,
             special education teachers who completed the Vineland Adaptive Behavior
Scales, 3rd Edition assessed him as being in the Extremely Low range on the Adaptive
Behavior Composite score, and in the areas of Communication Skills, Daily Living Skills
and Socialization skills these data were all consistent with his assessment as having a Severe
Intellectual Disability. The finding that             teachers rated him as being more
impaired with respect to adaptive functioning compared to ratings by his mother were used to
support Dr. Huckabee’s opinion that his worse school functioning could be explained on the
basis of his diagnosis of PTSD.

Rebuttal: Differences between the reports of teachers and parents are commonly seen.
Each see the child in different environments and situations. In my opinion, this is not an
indication of PTSD. Also, how does this fit with his teachers rating him as less emotionally
troubled on the BASC rating scale than his parents?

Also,             scores are so close to the basal on the VABS when you present 1-3
percentile scores that percentile scores are a matter of disagreement on only an item or two.

Claim: Dr. Huckabee contrasted her assessment of                  adaptive functioning with that
conducted in October 2015 during a multidisciplinary special education evaluation when his
daily living skills were in the Low Average range. Based on that assessment, Dr. Huckabee
wrote that            may have been able to live independently in a supportive environment
such as a group home or host home. However, results of her more recent testing indicated to
Dr. Huckabee that              would predictably require lifelong supervision and support in an
environment such as a residential facility.

Rebuttal: Since he had not attended school when he was first assessed, only his mother
would have completed the rating scale. It is my experience that parents of students who have
intellectual disability and/or autism often rate their children as having higher skills. For this
assessment, Dr. Huckabee would have had the benefit of getting the teacher’s perspective.
And, in fact, Dr. Huckabee reports that for the current assessment, his mother’s responses
resulted in “notable higher” scores than that reported by his special education teacher.

Unfortunately, there really is nothing to suggest that this child likely would be able to live
independently. Given all of his assessments, his severe intellectual disability, his lack of
functional communication skills, and his ASD symptomology, it is apparent that
has always been severely disabled and will continue to be severely disabled. In my opinion,
the prospects for him to live outside a highly supervised environment have been dim. I
believe that without PTSD or abuse, his future functioning level would be quite limited.

Posttraumatic Stress Disorder

Claims: Dr. Huckabee attributed many of             aggressive behaviors to his alleged
experiences of trauma and diagnosed him as suffering from PTSD. In particular, she
                                                                               March 11, 2021
                                                                                Page 15 of 79

referenced his unexpected episodes of aggression, without any obvious triggers, and stated
that such behaviors are characteristic of trauma because they are likely triggered by internal
re-experiencing of the abuse. Dr. Huckabee also commented on an incident in which
          appeared to be fixated on a particular boy and had a “laughing fit” and described
the student as an antecedent to his aggressive behavior. She wrote that the fact that
aggression and conduct problems occurred even during preferred tasks was evidence that
these behaviors were caused by the former of child abuse. She hypothesized the aggression
was a result of the internal re-experiencing of trauma since the behavior was so unpredictable
and occurred in situations that would normally be thought to be pleasurable. Dr. Huckabee,
in essence, concludes that            suffers from PTSD caused by abuse he suffered in Mr.
Notheis’ classroom and that due to this abuse            suffers from myriad behavioral,
emotional, academic, and physical effects. (These are described in detail above in this
report.) Further, she concludes that absent this abuse,           would be functioning at a
level allowing him to live in a group home with 5-6 residents and 2-3 staff but now he will
need extensive supports for the rest of his life.

Rebuttal: Dr. Huckabee’s claims in this area are entirely speculative and without merit. It is
my professional opinion that the deficits and deviations in               behaviors do not need
to be attributed to abuse or trauma but, rather, there are alternative and compelling alternative
explanations.

One major issue is Dr. Huckabee’s reliance on the UCLA PTSD Index and the TSCYC,
which, as noted earlier, are assessments that are not validated in children with autism. Dr.
Huckabee relies upon the Trauma Symptom Checklist for Young Children (TSCYC) to make
her diagnosis of PTSD. However, the TSCYC has not been validated on children with
disabilities, or developmental disabilities, including ASD. As a result, it is not possible to
rely upon any data used in the scoring of this measure. In addition, there are specific
questions on the TSCYC that clearly might overlap with symptoms of ASD in the case of
             For example, Item 5 (Living in a fantasy world), Item 52 (Not paying attention
because he or she was in his or her own world) are two questions that would reasonably
cause potential confusion in differentiating between autism and PTSD. Similarly, Item 13
(Not wanting to talk about something that happened to him or her), Item 29 (Having trouble
remembering an upsetting thing that happened in the past), Item 70 (Acting as if he or she
didn’t have any feelings about something bad that happened to him or her) are questions the
answers to which would be difficult to obtain from a child with the level of speech and
language impairment documented in                  testing. Finally,            scores on the
                                                             th
TSCYC Scale Posttraumatic Stress-Intrusion are at the 17 percentile suggesting that he
would be below the threshold needed for a diagnosis of PTSD in this category of symptoms.
Thus, it is impossible to draw conclusions of               hypothesized PTSD based on these
instruments.

Further, several of the behaviors Dr. Huckabee attributes to trauma are consistent with a
diagnosis of ASD. The literature shows that difficulty differentiating trauma and ASD is
well documented, which is not surprising in that they share several common features.
Common features include: Difficulty with social interactions, lack of interest in peers,
oversensitivity to sensory input such as sound or touch, repetitive/stereotypic play, behavior
                                                                               March 11, 2021
                                                                                Page 16 of 79

outbursts, difficulty sleeping, sudden or large changes in mood, and failure to share
emotions/affect. His social deficits and social avoidance, communication deficits, sensory
responses, difficulties with attention and focus, labile emotional behavior, difficulties with
transitions and new environments, disruptive and stereotypic behavior, obsessive/compulsive
behavior (e.g., focus on one peer), and intellectual challenges, all speak to ASD as the
primary issue here and one does not have to attribute these behaviors with abuse. In fact,
such an attribution is unwarranted in my opinion. It is somewhat surprising that Dr.
Huckabee does not seem to acknowledge                   ASD as an important factor in these
behaviors.

Dr. Huckabee mentions aggressive behaviors that are unexpected and without obvious
triggers. However, these behaviors are operants (voluntary behaviors) and there are always
precipitating events (“triggers”) for operants even if they are not obvious to us. Dr. Huckabee
suggests that these behaviors are likely triggered by “internal re-experiencing of the abuse.”
These statements require us to believe assumptions about what was going on in
mind. We are asked to assume that because no obvious triggers presented themselves, that
the behaviors must be due to prior traumatic experience. Further, she argues that the fact that
aggression and conduct problems occurred during preferred tasks was evidence that these
behaviors were caused by the alleged prior abuse. I would argue that by definition, these
tasks were certainly not preferred if they led to aggression. We have no idea about internal
re-experiencing of trauma especially when other, more objective, plausible, and empirical,
causes are apparent.

It is reported that           did start to protest when he was going to school at San Vicente
and it is possible that this may have been one symptom of PTSD but is not representative of a
full diagnosis. Even this symptom resolved when he left the San Vicente class and went to
summer school and then to Gabilan Elementary School. In his IEP dated 10/1/20, it is also
reported by his father that             loves going to class and loves to interact with the staff
and students at school.

Claims: Dr. Huckabee commented on                    presentation in the course of her extensive
neuropsychological testing and direct observation of him. She described him as being
strikingly underactive and that he sat at the table and remained practically stationary until
invited to leave for approximately 2 hours. This is in contrast to his behavior during prior
evaluations, for example on 10/8/18. Dr. Huckabee interpreted this behavior as being
consistent with a “freeze” response to the trauma of abuse and neglect by Mr. Notheis. Dr.
Huckabee wrote that she thought it was predictable that              would continue to develop
symptoms of PTSD for the remainder of his life. Dr. Huckabee also commented that
           during his evaluation, never initiated any requests or other communication,
including requesting to use the restroom. She described              as appearing to “dissociate
and stare off” with a fixed gaze lasting 10-11 seconds in duration. In the course of her
evaluation, it became evident that he had been retaining his urine was avoidant to approach
the restroom. His mood lightened and he flapped his hands and appeared excited after using
the restroom.            also exhibited other typical behaviors of children with ASD
including limited eye contact, limited speech, echolalia, and hand flapping. Dr. Huckabee
also described him as engaging in motor stereotypy, on several occasions, including tipping
                                                                               March 11, 2021
                                                                                Page 17 of 79

his head back and shaking it site-to-side while holding his hands in the air and twirling them,
and other times bilaterally flapping his hands. No aggressive behavior was witnessed.
Overall, Dr. Huckabee described               presence as “alarmingly passive, excessively
compliant, and frozen with typically flat affect and dysthymic mood.” She described him as
sitting motionless with his arms by his side and that the lack of movement or exploration of
enticing materials was “developmentally pathologic.”

Rebuttal: Dr. Huckabee attributes                passivity and “frozen” demeanor as reflecting
the effects of PTSD. Yet other interpretations present themselves. The child was placed in
an unfamiliar environment, with unfamiliar people, and presented with demands. In such a
situation it is not unusual for a child to be more subdued. He also needed to use the
bathroom and was likely physically uncomfortable. In fact,              appears to be
functioning at about the 4-year-old level and 4-year old children may in fact fail to initiate
bathroom requests, particularly in unfamiliar environments. The bathroom was unfamiliar to
him and it is reasonable he would avoid it. Once he did use the bathroom he apparently
became more active – albeit exhibiting behaviors of ASD. Describing the subdued behavior
as a “freeze” response or “learned helplessness” attributable to PTSD goes far beyond the
data and cannot be substantiated.

In addition, Dr. Huckabee attributes his aggression and disinhibited behavior as also being
due to PTSD. It seems Dr. Huckabee explains very different and opposite behaviors to
abuse. But one cannot have it both ways.


           parents reported that they believed that he was waking up crying as a result of
having nightmares, following his experiences with Mr. Notheis. However, typically
developing children begin to experience nightmares between the ages of 3 and 6 years. We
have no objective basis to attribute his waking and crying to prior abuse.

Claim: Dr. Huckabee wrote that              has missed out on necessary learning and
education at a critical time in his development and that these missed opportunities have
significantly diminished his potential to remediate his symptoms and build critical skills. She
believes that had he not been abused, he would now have stronger communication skills but
as a result of his abuse, he has become so avoidant of people, places and materials that he
now lacks the foundational skills to acquire necessary communication skills to treat his
Autism Spectrum Disorder.

Rebuttal: Dr. Huckabee’s position that it is due to abuse that             has missed out on
necessary learning and education opportunities can certainly be refuted by the fact that
           has ASD and severe intellectual disability. Many skills considered “foundational”
are built in the first three years of life, more so in the first 5—before         ever hit
kindergarten. His lack of verbal ability at the time of his first IEP already offered a poor
prognosis for development of spoken language/ higher order reasoning and other skills.
Based on his history and original assessments, plus the rather late onset of any intervention, I
am not surprised that he has not shown greater progress.
                                                                                 March 11, 2021
                                                                                  Page 18 of 79



Claim: Dr. Huckabee concludes her report by stating that               has suffered severe and
irreparable harm and that as a result of his lack of verbal and cognitive abilities, his ability to
participate in effective trauma treatment is limited and that the damage from his abuse and
neglect is expected to be lifelong. She wrote that            remain largely dependent upon
therapeutic environments and the skills and presence of highly trained and numerous
professionals to keep him safe and ensure his well-being.

Rebuttal: It is my opinion that           indeed will remain largely dependent upon
therapeutic environments and that his severe disability is likely lifelong. However, it is my
opinion that this is not due to PTSD or the alleged abuse, and that the outcome would have
been the same with or without trauma.


DR. HUCKABEE’S RECOMMENDATIONS FOR FURTHER EVALUATION AND
TREATMENT

   Below I address Dr. Huckabee’s recommendations for                     future evaluation,
   treatment and education.

   1. RE-EVALUATION: It is recommended that                   be formerly re-evaluated by a
   psychologist specializing in Autism Spectrum Disorder in 12 months and approximately
   every 3 years thereafter to assess his progress and update treatment goals.

   According to             2019 IEP, he is due for his triennial assessment as stipulated by
   the Individuals with Disabilities Education Act (IDEA) in October 2021 and then every
   three years thereafter. This is routine and a service provided by the school district.
   There is no increased need for this based upon a diagnosis of PTSD or alleged abuse.

   2. ABA TREATMENT: Dr. Huckabee recommends that                      receive individualized
   ABA treatment at home to address his significant skill deficits. This should include a
   strong parent-training component to assist his family in successfully and safely managing
              at home as well as building critical communication and adaptive skills. Because
   of his currently apathetic and frozen profile, combined with episodes of severe behavior
   that result from his traumatic experience,          requires 1:1 intervention at a dose of
   approximately 6-7 hours per week, performed by a BCBA who has expertise with
   trauma-informed ABA.

   There was no documentation or data presented suggesting that the student exhibits
   “frozen or flat affect” across settings. That presentation was reported to be exhibited
   while being assessed in a hotel room with two strangers. In fact, in this second and most
   recent assessment             is described by Dr. Huckabee as smiling and willingly
   participating in activities. This is in contrast to the “frozen” or “flat” demeanor upon
   which Dr. Huckabee depends for her attribution to abuse and subsequent PTSD. It is
   also noteworthy that on his October 1, 2020 IEP his is described by his teachers as a
   “sweet boy” who always greets them with a smile, smiles during virtual morning
                                                                          March 11, 2021
                                                                           Page 19 of 79

meetings, loves to cut and paste, loves to sweep and vacuum at home and helpful when he
wants to be.

Further ABA treatment, by its own definition, includes careful monitoring of child
progress and any determination of number of hours or direction of the intervention is
data-driven. Artificially stipulating a specific number of hours is inappropriate. Dr.
Huckabee also here attributes               “frozen” demeanor on the alleged prior abuse
yet there are no data to support this attribution. We have only one instance where he is
described as having flattened affect and this is from Dr. Huckabee’s observation while
           was in Dr. Huckabee’s presence during her assessment. It is not unusual for a
young child to exhibit little emotion or what some professionals describe as having flat
affect when taken to a stranger for an assessment. This presentation is often attributed to
the child being shy in a stranger’s presence or cautious in an unfamiliar setting.

Treatment based upon ABA is available via his educational setting and there is no
increased need for the level of these services based upon PTSD and unrelated to the
alleged abuse.

3. TRAUMA FOCUSED PLAY THERAPY:                         now requires Play Therapy
Services to be delivered by a Clinical Psychologist, qualified LPC, LMFT who has
competence in the treatment of trauma with comorbid Autism Spectrum Disorder and
Intellectual Disability. This would not have been necessary prior to the abuse inflicted
upon             in his special education classroom.

I acknowledge that               treatment by Dr. Notheis may have been traumatic, and
there were changes in his behavior in his classroom (increased incontinence, not wanting
to go to school, possible sleep issues). However, traumatic though it may have been, its
impact at the time was of brief duration (he did well in summer school) and not severe
enough to warrant a PTSD diagnosis. However, in an abundance of caution, it is
reasonable to support a brief 6-month course of weekly trauma-focused play therapy to
address any possible residual symptoms that may have been related to his experiences in
Mr. Notheis’ classroom. This treatment would best be delivered at school in the setting
where he is currently most familiar and comfortable.

4. PSYCHIATRIC CONSULTATION:                        now requires ongoing psychiatric care
including evaluations at transition points (estimated at 8/lifetime) such as moves, family
deaths, and other important events. This would not have been necessary prior to the
abuse inflicted upon             in his special education classroom.

It is appropriate for a child with ASD to receive a psychiatric consultation at major
developmental phases, such as puberty, and in               case, in the event of the
emergence of new symptoms that sometimes develop, for example, new symptoms of
aggression or obsessive-compulsive behavior. However, this standard practice would be
provided independent of any alleged abuse or diagnosis of PTSD. In the case of
           it is important to note that based on his 2018 IEP, he did not have significant
                                                                          March 11, 2021
                                                                           Page 20 of 79

behavioral symptoms that were thought to warrant treatment with psychiatric
medications. Even the diagnoses made by Dr. Huckabee are ones that are treated
primarily with behavioral interventions, and not with medications. If future behavioral
issues emerge,            should receive a psychiatric evaluation, but there are no data to
support the opinion that future such issues have any relationship with his experience in
Mr. Notheis’ classroom. The fact that              behavior is improving, as reported by
his teachers and acknowledged by his parents, suggest that the opposite is true.

5. PSYCHOTHERAPY SERVICES: Should                       regain the necessary verbal or
symbolic skills necessary for participation, he would necessitate psychotherapy services
provided by a Clinical Psychologist, qualified LPC, or LMFT who has competence in the
treatment of trauma with comorbid Autism Spectrum Disorder and Intellectual Disability.
This would not have been necessary prior to the abuse inflicted upon              in his
special education classroom.

Dr. Huckabee mentions               “regaining” verbal or symbolic skills where in fact he
never had such skills, especially at the level required for participation in psychotherapy.
At this time, based on his baseline assessment prior to his placement in Mr. Notheis’
classroom it is not likely to expect him to benefit from these services. Also, this
recommendation is predicated on the accuracy of Dr. Huckabee’s diagnosis of PTSD,
which I dispute. Should the need for future counseling and other therapeutic services
arises, these services would be routinely delivered by the school district in the context of
his IEP. I believe that there is no increased need for such services based upon the PTSD
diagnosis nor the alleged abuse.

6. FAMILY THERAPY:                    family now needs family therapy services to assist
his parents in coping with the trauma of abuse. This should be provided by a Clinical
Psychologist, qualified LPC, or LMFT who has competence in the treatment of trauma
with comorbid Autism Spectrum Disorder and Intellectual Disability. This would not
have been necessary prior to the abuse inflicted upon             in his special education
classroom.

There is no substantiation that            has PTSD nor any substantiation that his family
has required more assistance and support than any family with a child with ASD and
intellectual disability. Should the need arise for services, the Regional Center would
cover this. Again, I do not believe there is an increased need for this therapy based upon
PTSD nor alleged abuse.

7. INDIVIDUAL COUNSELING FOR PARENTS:                              parents now require
individual therapy services to assist parents in coping with the trauma associated with the
abuse of their disabled son. This should be provided by a Clinical Psychologist, qualified
LPC, or LMFT who has competence in the treatment of trauma with comorbid Autism
Spectrum Disorder and Intellectual Disability. This would not have been necessary prior
to the abuse inflicted upon             in his special education classroom.
                                                                          March 11, 2021
                                                                           Page 21 of 79

Please see comment above.

8. RESPITE CARE:                  family needs access to regular respite care in order to
provide necessary restorative time from the chronic stress of parenting a child with ASD,
Intellectual Disability and PTSD. The necessity of this has increased due to the abuse
inflicted upon            in his special education classroom.

Respite care is routinely authorized and provided by the Regional Center. While respite
care is appropriately offered to children with ASD and other developmental disabilities,
there is no evidence to show that the need for these services has increased as a result of
             experiences with Mr. Notheis, particularly in the absence of data to support a
diagnosis of PTSD. And again, I believe                family would benefit from Respite
Care but not because of PTSD, per se, since I do not believe this is an appropriate
diagnosis for this child. It is very noteworthy that recent IEP reports suggest that both
             teachers and his parents are quite happy with his progress and are very
content with his program. On 10/1/20, it is documented that              is very helpful
when he wants to be and that he likes to sweep and vacuum at home. Also, there is no
evidence in the record of the parents requesting additional support.

9. INTERDISCIPLINARY COLLABORATION:                             needs a specialized team of
professionals who are trauma-informed to develop and guide all aspects of his education;
this means that all decisions and actions need to be based on his entire context, including
his history of abuse, diagnoses, and his needs related to the trauma he has experienced—
not just on the educational deficits or challenging behaviors he may display. This can
only be done through an interdisciplinary team of highly trained professionals in trauma,
autism, and neurodevelopmental disorders. This interdisciplinary team should involve the
services of the following professionals: Licensed Psychologist or Neuropsychologist,
Board Certified Behavior Analyst (BCBA), Certified School Psychologist, Speech
Therapist, Occupational Therapist, Special Education Teachers, and other school staff
that are highly trained in these areas.

Interdisciplinary care reflects common good practice and will be provided through
            IEP. Such professionals are routinely part of the child’s review team during
IEP meetings and additional consultations. These professionals are credentialed in their
areas. In addition, if the parents want to have any additional person involved in
educational decisions they can invite anyone they wish.



What is provided by the school should be enough for a child with ASD and there is no
increased need due to PTSD nor the alleged abuse.

Recommendations for Academic Settings:
                                                                               March 11, 2021
                                                                                Page 22 of 79

1.            should be eligible to receive special services through his local school district
     under an Individualized Education Program (IEP) recognizing his multiple diagnoses as
     listed above. Specifically,          should be eligible to receive educational services
     including, but not necessarily limited to, the following:

 a. INDIVIDUALIZED / SPECIALIZED SETTING:                         must be educated in a highly
     individualized and specialized setting.

  i. Due to              substantial lack of communication and initiation skills, significant
     physical aggression and history of elopement,            requires a 2:1 professional
     (details below) to student ratio. This would not have been necessary prior to the abuse
     inflicted upon            in his special education classroom.

     It is my opinion that           should have services focused on his needs as a child with
     ASD and intellectual disability. I believe that the level of services he requires would be
     the same with, or without, PTSD or the alleged abuse. The 2:1 professional to student is
     extremely restrictive and it has not been determined that he requires such a restrictive
     setting. The fact that           was doing well during his pre-COVID in-person
     participation at Rose Ferrero suggests that the level of staffing, which did not include a
     2:1 staff ratio, was adequate to support his academic progress which Dr. Huckabee
     notes, for example, in his speech and language skills, in her report. Also, in his most
     recent IEP in October of 2020 it is clear that            has been making significant gains
     with the 1:1 level of support he is now receiving.

     There is no evidence in the record that          has a history of elopement. He might
     run across the room but there is no evidence that he runs out into the street, jumps
     fences, etc.

1. Staff working with            need to be highly attentive to his needs (including feeding
   and toileting) as his detrimental lack of communication makes him susceptible to neglect
   and abuse.

                 educational program would support his needs through his IEP and this is
     consistent with good programming.

2. This should occur until          is restored to the point of being able to access needs in
   his surroundings and his frozen and flat affect is diminished.

     Again, there is no substantiation to the argument that has              “frozen” or “flat”
     affect in his special education setting. In contrast, in           most recent IEP
     (10/2021) there is no mention of a flattened affect and, conversely, he is reported to be
     friendly and enjoying his teachers.

 3. Because of his vulnerability to future abuse,       should not be left alone with any
    provider. There should always be a second safe adult present with
                                                                             March 11, 2021
                                                                              Page 23 of 79

  There are no data to support that             cannot be left alone with a provider. This
  was not the case when he was attending school at Rose Ferrero in person and such a
  measure would not be in keeping with the principle of educating him in the least
  restrictive educational setting. Absent the substantiation of PTSD due to abuse, there are
  no data to support this recommendation. There is no increased need for this service
  based on the alleged abuse.

ii. TRAUMA SENSITIVE:                   requires a school setting that is trauma- sensitive and
    whose leadership supports and fosters a trauma-sensitive learning environment. Whole-
    school trauma sensitivity requires more than just an awareness of trauma’s impact on
    learning. Everyone—administrators, educators, paraprofessionals, parents, other students,
    custodians, bus drivers, and lunch personnel that may encounter                must be part
    of a school-wide intervention that understands and is able to respond in ways that are
    supportive and appropriate to              needs and behavior challenges in order to
    prevent worsening of his symptoms. The following website is helpful in this regard:
    (https://traumasensitiveschools.org/wp- content/uploads/2013/11/HTCL-V ol-2-Creating-
    and-Advocating-for- TSS.pdf). This would not have been necessary prior to the abuse
    inflicted upon            in his special education classroom.

  These arrangements are part of good care and as such, should be implemented by the
  school. This is independent of any alleged abuse.

a. SAFE PHYSICAL BOUNDARIES: Presence of safe physical boundaries throughout the
   school environment, such as fences, gates, or walls that cannot be transgressed by
              (E.g.,            should be able to regularly access a playground with fences
   that are sufficiently tall, without opportunities for independent egress, and unscalable.)
   His placement must not rely solely on supervision of adults to keep him within safe
   physical boundaries and proximity as such an arrangement would represent a significant
   safety risk for             Additionally, given his history of abuse, safe physical
   boundaries and environmental modifications will reduce the necessity for hand-on
   physical interventions to keep             safe. The necessity of this has increased due to
   the abuse inflicted upon              in his special education classroom.

  Again, this is standard good practice and would be important for any child. This also
  assumes             has a history of elopement leading to running away from school,
  scaling fences, etc. but his educational record does not substantiate this.

b. QUALIFIED BCBA/EDUCATOR:                         complex behavioral needs require that he
   be educated by a BCBA with a 1:1 ratio. All staff working with             need to be
   highly trained in Applied Behavior Analysis. This requirement must be also considered
   with respect to staff turnover and absences. Licensure in special education alone will be
   insufficient for those educating           given his severe lack of communication skills,
   multiple diagnoses, and history of trauma. This would not have been necessary prior to
   the abuse inflicted upon             in his special education classroom.
                                                                             March 11, 2021
                                                                              Page 24 of 79

  Possessing a BCBA and having extensive training in ABA does not necessarily mean a
  person is skilled at working with children with ASD. It has been my experience (of many,
  many years) that more is required than just a knowledge of behavioral principles. I have
  seen many BCBA certified people who have absolutely no skill at working with these
  children. To suggest that licensure in special education will not be sufficient supposes
  information on the knowledge and skill of this individual. Obviously, the schools believe
  that professional staff who are licensed in the areas of special education, occupational
  therapy, speech pathology, etc. have documented proficiency for obtaining licensure and
  that they are skilled and appropriate to perform in their area of expertise. There is
  absolutely no basis upon which to say otherwise in this case. I believe Dr. Huckabee’s
  assertion here is unwarranted.

  Further, the need for a highly qualified professional would have been the same and there
  is no increased need due to PTSD or alleged trauma.

c. MOTIVATING STIMULI:                  will need regular access to motivating stimuli
   which changes frequently and the capacity of his educator to regularly administer
   preference assessments. Punitive consequences should never be used to motivate
            given his trauma history.

  This is good practice.

 d. ACCESS TO PROTECTIVE DEVICES AS NEEDED: Staff working with
  need access to protective devices for themselves as needed, and potentially for
  It is unsafe for         and staff working with him if this cannot be assured.

  Again, this is good practice and would be available in a school program.

e. SKILLED IN SIB/SEVERE BEHAVIOR REDUCTION: It is essential that multiple staff
   members be sufficiently trained with              and severe behavior reduction strategies,
   especially including the functional analysis of behavior (FA). Absence of a staff member
   who is skillful in the implementation of procedures effective in reducing his aggression
   and property destruction would result in           becoming a danger to himself and
   those fellow students and educators around him.

  Again, this is good practice.

b. (sic). HIGH STAFF TO STUDENT RATIO:                      necessitates a 2:1 staff to student
   ratio to promote his safety and the safety of fellow students and educators. Due to his
   vulnerability to abuse, he should never be left alone with a staff member. This would not
   have been necessary prior to the abuse inflicted upon               in his special education
   classroom.

  I am not convinced he would require such a highly restrictive setting (see comments
  above). I believe such a decision needs to be data-driven and there have been no data
                                                                               March 11, 2021
                                                                                Page 25 of 79

   presented to support this. Further, his most recent IEP indicates he is doing well with his
   current 1:1 intervention.

 f. CONTINUOUS DATA COLLECTION: Continuous data collection of all maladaptive
    behavior, particularly aggressive and destructive behaviors. This ensures the detection of
    changes in the rate, frequency, and intensity of critical and dangerous behaviors and
    constant assessment of efficacy of strategies being used.

   Good practice.

g. EXTENDED SCHOOL YEAR: Compensatory Extended School Year services are
   recommended due to history lack of access to appropriate educational services. The
   extended school year services should match the recommendations above.

             already receives ESY services.

c. (sic) PHYSICALLY/EMOTIONALLY SAFE ENVIRONMENT: Given
    history of abuse and very limited communication skills, it is recommended that any
    school placement considered be free from any suspicion or allegations of abuse. Further
    trauma, including being exposed to the abuse of other students, would substantially
    worsen his fragile state. This would not have been necessary prior to the abuse inflicted
    upon            in his special education classroom.

   I believe this is a feature of any good educational environment independent of a specific
   history of alleged abuse.

2. The above-described educational placement needs to remain in place until:
1.           is no longer behaving dangerously in the face of common educational activities.
   This can be recognized as             being able to appropriately regard and hold
   educational materials and successfully maintain proximity (~2 feet) with an educator,
   even in the absence of demands, without egressing or otherwise behaving dangerously.
2. When               maladaptive behaviors have successfully been eliminated in all settings
   for about 6 months, then new placements can be gradually introduced.
3. When             has sufficient basic communication skills to access basic necessities such
   as drinks, food, a restroom and breaks as needed.

   These goals are reasonable and would be included in his IEP, as deemed appropriate,
   and monitored with data collection. Informed decisions relating to changes in his
   program will be determined by these data.

3. TRAUMA INFORMED BEHAVIOR SUPPORTS: Educators working with
   need to be trained to provide Trauma-Informed Behavior Supports (TIBS), which
   embodies both Trauma Informed Care as well as ABA techniques and tools. If
   is triggered in the school environment, it is likely that he will be unable to focus on his
                                                                               March 11, 2021
                                                                                Page 26 of 79

   instruction and learn. Teachers and individuals working with              should be able to
   demonstrate mastery of the following skills:

a. Effective alternatives to coercive interactions (such as seclusion, restraint, or punishment
   as well as badgering and shaming).

    b. Recognition of signs and symptoms of trauma and how to respond appropriately.

c. Understanding of typical reactions of individuals with ASD exposed to trauma as well as
   developmentally appropriate responses.

 d. The ability to identify and avoid situations that may be re-traumatizing; and to list
   known triggers, environmental events, and other stressors and be able to modify the
   environment to prevent these from occurring.

e. Awareness of environmental events in the moment that may be impacting behavior.
   Demonstration of ability to respond appropriately when a student is triggered.) This
   would not have been necessary prior to the abuse inflicted upon             in his special
   education classroom.

   These are all features of good programming and would be available in his school
   program. However, I believe are good features for any program serving individuals with
   ASD, regardless of alleged abuse.

4. FUTURE PARTICIPATION IN SMALL GROUPS: As                             skills improve, he
   could be a candidate for education in a small group setting with 2 or 3 other students. In
   addition,          could potentially also participate in some electives such as adaptive
   physical education or art, but these placements will require the absence of maladaptive
   behaviors as well as consistent individual support by a highly skilled educator familiar
   with          and skillful in the implementation of his BIP.

   This would be included in his school program IEP.

5. REMEDIATE COMMUNICATION DEFICITS: Although                               has maladaptive
   behaviors in his repertoire, it is imperative that the major factors contributing to
               problematic behaviors be addressed as well. Specifically,                severely
   limited ability to communicate makes him vulnerable to communicate with maladaptive
   behaviors. Selection of his IEP goals should be completed by a Board-Certified Behavior
   Analyst skilled in developing communication skills to teach these developmentally
   appropriate goals.

   Strategies for remediating            communication deficits and IEP goals should be
   determined by his education team. This would likely include a variety of relevant
   professionals, and might well include a BCBA-certified individual. However, I do not
                                                                                 March 11, 2021
                                                                                  Page 27 of 79

   believe a BCBA would necessarily be required if other appropriately trained and
   credentialed professionals were involved.

6. BEHAVIOR INTERVENTION PLAN: It is essential that an effective Behavior
   Intervention Plan (BIP) be consistently coordinated by a Board-Certified Behavior
   Analyst (BCBA) in cooperation with his teachers and parents. Such a high level of
   qualifications as found in a BCBA is necessary given the severity of
   behaviors. The BIP must be developed using ABA technology to address elopement
   behaviors, aggressive behaviors and improve                   communication. The goal is to
   improve behavior and increase                 acquisition of communication, academic and
   functional life skills. Unless this is addressed effectively,          ability to participate
   in his school and community will be severely limited.

   See comments directly above.

7. SPEECH LANGUAGE THERAPY SERVICES:                                needs regular, direct services
   and consultation with a Speech Language Pathologist who is skilled in addressing
   communication deficits associated with Autism Spectrum Disorder. This individual
   should be in close consultation with              supervising BCBA to ensure continuity
   of care, given his especially fragile behavioral state at this time.

8. OCCUPATIONAL THERAPY SERVICES:                         needs regular, direct services, and
   consultation with an Occupational Therapist who is skilled in addressing sensorimotor
   deficits associated with Autism Spectrum Disorder. This individual should be in close
   consultation with              supervising BCBA to ensure continuity of care, given his
   especially fragile behavioral state at this time.

9. HOME AND RECREATIONAL SERVICES:                          would benefit from the
   opportunity to attend summer camps for children or adults with disabilities and/or victims
   of abuse in order to provide him with opportunities to socialize with individuals of
   similar abilities and have appropriate and necessary supports for his participation.

10. NONCOMPETITIVE SPORTS:                        would benefit from the opportunity to
    participate in sports with others of similar age or ability. Special Olympics is one private
    organization that would be a good fit for

11. SOCIAL AND RECREATIONAL CONSULTATION:                                 family needs
    consultation for trained support while engaging in recreational activities in the
    community. Such support will enable them to foster               participation in
    community-based social events and recreational opportunities.

   Services listed directly above as points 7 through 11 are all parts of a special education
   student’s services and would be provided by               school.
                                                                               March 11, 2021
                                                                                Page 28 of 79

12. TRAUMA INFORMED TOILET TRAINING: Given the historical pairing and
    association between toileting and abuse, it is critical that any treatment focused on
    developing this crucial life skill be trauma-informed. This would not have been
    necessary prior to the abuse inflicted upon               in his special education
    classroom. Specifically, the following must be considered:

 a. For            elimination was historically paired with events that threatened his safety
    (physical abuse and neglect), representing a history of aversive conditioning to
    eliminating.

b. The stimuli associated with eliminating have likely become conditioned punishers. Thus,
   similar stimuli may act as establishing operations, altering the value of escape as a form
   of negative reinforcement. It is more likely than not that a restroom or similar
   environment, or the need to eliminate have become a discriminative stimulus for escape
   behavior.

    There is a great deal of unwarranted assumption and speculation here. We have
    absolutely no data to support these suppositions. We would need an experimental
    analysis to validate these points and absent that, we are likely best served by adopting a
    good toilet training program. Dr. Huckabee’s proposal here is predicated on her
    assumption that            suffers from PTSD and I not only dispute her conclusion about
    this but I do not see how such an assumption would make any difference in how a toilet
    training program was implemented. I do not know what “Trauma Informed Toilet
    Training” is and I was unable to find any information on such a program. In addition,
    we must remember that                parents now say his is doing well with toileting, has
    fewer accidents, and cleans himself after an accident.

13. MANAGE ELOPEMENT BEHAVIORS:                            history of elopement (wandering,
    bolting, or leaving home or school without supervision) puts him at risk of harm. He
    should be monitored 1:1 at all times. To the extent that elopement behaviors continue to
    be a challenge for          and his family, the following strategies are offered:

 a. For individuals with a history of elopement behaviors, it is always critical to have
    emergency identification on them. This may be in the form of a traditional state- issued
    ID, a medical ID bracelet or a laminated card placed in his pocket or otherwise affixed.
    Contact information for caregivers should also be included. It may also be useful to
    provide information to the local law enforcement agencies about               including a
    description of his needs, his picture, possibility of elopement and information about how
    to approach and assist an individual with Autism Spectrum Disorder.

b. Many GPS safety products are also available for monitoring            's whereabouts
   should he elope, aiding in his expedient and safe return home:
   https://www.autismspeaks.org/family-services/resource-library/safety- products
c. Antecedent or environmental modifications.               environment can be changed or
   modified to reduce or eliminate the likelihood of elopement. This could include, but is
                                                                                March 11, 2021
                                                                                 Page 29 of 79

     not limited to, options such as sufficient safety mechanisms on window locks/door
     handles or fences that are safe, tall, and not scalable. Alarms can be used to assure his
     safety in the home and school.
d.   A functional analysis (FA) should be administered to determine the precise functions of
                's elopement behavior prior to the implementation of consequence-based
     strategies.
e.   Noncontingent reinforcement (NCR) provides access to the consequences motivating
     elopement on a time-based schedule, presumably satiating the individual and reducing
     motivation for elopement behavior.
f.   Differential Reinforcement of Other Behavior (DRO). Reinforcers can be offered at
     predetermined periods where elopement did not occur.
g.    Differential Reinforcement of Alternative Behavior (DRA). Reinforcers for behaviors
     that are alternative to the behaviors of elopement can delivered immediately after the
     occurrence of the behavior. For example,               could be reinforced immediately and
     frequently for holding a caregiver's hand or staying in proximity to them.
h.   Functional Communication Training (FCT).                  can be taught to communicate
     what he wants rather than eloping to access it. This should be used in conjunction with a
     functional analysis. The method of communication must be in                  repertoire in
     order to serve as an alternative to elopement. For example, if             wants to leave an
     area or access something, he could verbalize this or use an alternative augmented form of
     communication.

     All of the above points in #13 are included in a good behavioral program and can be
     implemented at school. There is no substantiation that eloping is a problem. His current
     school reports do not say anything about eloping.

     14. PIVOTAL RESPONSE TREATMENT: Teaching Pivotal Behaviors using Pivotal
     Response Treatment (PRT) was successfully utilized during this evaluation.

 a. Given                ongoing struggles with spontaneous verbal communication and self-
    initiation, it is recommended that Pivotal Response Treatment (PRT) strategies be utilized
    to increase his skills in the area of socialization, communication, and behavior. PRT is an
    empirically supported naturalistic intervention in which the child plays a critical role in
    determining what activities and objects will be used in treatment.

 b. Information regarding special events and training available at The Koegel Autism Center
    at UCSB is available on their website https://education.ucsb.edu/autism.

c. Books and manuals outlining PRT strategies are also available on their website
   https://education.ucsb.edu/autism/services-products/books-manuals.

     While a specific methodology is not listed on an IEP, as a co-developer of PRT I am most
     familiar with it and can attest it is readily used in classrooms across the country, and,
     indeed, worldwide. PRT is part of a larger group of interventions referred to as
     Naturalistic Developmental Behavioral Interventions (NDBI) and these interventions all
                                                                            March 11, 2021
                                                                             Page 30 of 79

feature specific procedural characteristics. In essence, I would assume any NDBI
approach would help             and would be implemented in his school program. And
again, I do not see any increased need for this based upon a diagnosis of PTSD or the
alleged abuse.

15. CRISIS INTERVENTION TRAINING: Educators must be trained and certified in
Crisis Intervention Training that teaches appropriate strategies in which they can respond
to             challenges, including training on how to safely remove him from difficult
situations, effective de-escalation techniques, avoidance of restrictive interventions, de-
briefing, and post-intervention connection.            lacks the coping strategies to deal
with triggers effectively. It is vital that        be able to look to the teachers in his
environment for support and comfort. His teachers need to understand
vulnerability to sudden changes and/or disruptions in his environment, which frequently
results in his viewing their world as “unsafe” and “scary”. Interventions need to focus on
offering support and reassurance, while at the same time helping              express his
feelings. This would not have been necessary prior to the abuse inflicted upon
           in his special education classroom.

This needs to be available for any child. Interestingly, Dr. Huckabee mentions that
          lacks the coping strategies to deal with triggers effectively. However, no
substantiation for this is provided in her report.

His “vulnerability to sudden changes and/or disruptions in his environment” is
consistent with a diagnosis of ASD where such changes in environment, routine, or
expectations are renown to cause the child to become very upset. In essence, this is ASD,
not PTSD. It is also noted in his 2015 IEP that he had trouble with transitions so this
was an issue prior to the alleged abuse.

       Recommendations for Long Term Care:

        1. LONG TERM RESIDENTIAL CARE: As a result of abuse by Mr. Notheis,
           now has marked symptoms of unprovoked aggression and hypoarousal
manifesting in intermittent dissociation and underactivity. These symptoms mean that
           does not get even his most basic needs met (food, toileting, clothing, etc.) and is
not learning without one-on-one assistance. While recommendations have been made to
improve this, there is no expectation that         will ever fully recover from PTSD.

Dr. Huckabee again promotes the argument that                  symptoms of aggression,
“hypoarousal,” “dissociation” and underactivity will require him to require long term
residential care. However, I hope in this report I have provided compelling arguments
against both the existence of some of these symptoms (e.g., “hypoarousal”) and against
their basis in PTSD. The unfortunate fact is that this child has been severely disabled
from birth, remains severely disabled, and will very likely remain so for the rest of his
life. In many cases these individuals continue to live with their family and, alternatively,
                                                                           March 11, 2021
                                                                            Page 31 of 79

they move to a sheltered setting. We all hope that            continues to improve his
behavior so as to get as much out of life as possible.

CONCLUSIONS

In my professional opinion Dr. Huckabee’s hypotheses relating to               behavior
and future progress are unsubstantiated and without merit. While Dr. Huckabee manages
to fit most of           issues into a theory of abuse and subsequent PTSD, I propose
that alternative and more parsimonious interpretations exist. Here is a child who has had
ASD symptomology and intellectual disability from birth and as such, prognostic
indicators unfortunately were not in his favor. He received no therapeutic intervention
until he was over 4.5 years old. His placement in the San Vicente Elementary School
was associated with some skill acquisition but proved to be an unfortunate mistake in
terms of the alleged abuse by Mr. Notheis. Subsequently he attended a less intensive
classroom at Gabilan Elementary School, which did not provide the level of structure and
supports he required. Consequently, a number of behavioral issues, including aggression,
became evident and after a few months he was transferred to Rose Ferrero Elementary
where a more intensive and supportive classroom environment was associated with
improvements in               behavior and an increase in academic and language. Both
school personnel and              parents were happy with this placement.

I am of the opinion that while          was exposed to an unfortunate initial school
placement after leaving San Vicente Elementary School, any effects of that environment
were not enough to cause the later increases in behavioral issues. The fact that he
improved once placed in a classroom more appropriate to his needs suggests that the
effects of the alleged trauma were not permanent. If he was so badly affected by trauma,
we should not expect to see improvement in such a short time (2-3 months).

Since Dr. Huckabee relies so heavily on a theory of PTSD to explain
behavior, it is important to provide objective and compelling reasons why PTSD is not
appropriate in this case. As noted above, the overlap between PTSD and ASD
symptomology is significant. I have provided above alternative interpretations of
behaviors Dr. Huckabee attributes to PTSD. Further, the PTSD assessments Dr.
Huckabee uses to support her hypothesis are wholly inadequate and inappropriate for a
child with a diagnosis of Intellectual Disability and ASD.

It is my opinion that most of Dr. Huckabee’s recommendations for future evaluation and
treatment involve good practice that would be available to this child as part of his
educational program and setting, or provided by the Regional Center. Most importantly,
I do not see any increased need for these services based upon a diagnosis of PTSD nor
exposure to alleged abuse. These services would be necessary based upon
diagnoses of ASD and severe intellectual disability. Also, some of the recommended
services, such as a 2:1 staff ratio, are likely not necessary and this need is not supported
by the data.
                                                                          March 11, 2021
                                                                           Page 32 of 79

In sum, here we have an unfortunate situation of a severely disabled child who has
certainly experienced a less-than-optimal educational history. However, I do not believe
this history was responsible for the fact that         will need lifelong support. Absent
any alleged abuse or trauma, the need for this support would have been the same.

ADDENDUM

For the preparation of this rebuttal report, I consulted with Richard J. Shaw, M.D., a child
psychiatrist, and Pamela Mills, Ed.D., Ph.D. an educational specialist. Given the nature
of the issues and recommendations brought up in the Huckabee report, I felt it prudent to
ensure that my opinions and conclusions would be confirmed by relevant experts in
certain areas. These individuals also provided input relating to the clarity and
organization of my written report.

Specifically, I particularly sought Dr. Shaw’s opinions regarding psychiatric consultation
as recommended by Dr. Huckabee. I am not a child psychiatrist and wanted to ensure my
opinions represented best and accepted practices for psychiatric consultation including
the nature of the evaluation, symptoms requiring additional evaluation, and the typical
schedule of evaluations for children with ASD. Dr. Shaw provided helpful input here. I
also consulted Dr. Shaw regarding incidence of aggression in children with ASD to make
sure my opinions were consistent with his. Dr. Shaw provided me with a research article
by Kanne and Mazurek which I reviewed and found consistent with my knowledge in the
area. Dr. Shaw provided me with the UCLA PTSD Reaction Index forms for children
and adolescents, which I reviewed. These forms were consistent with my knowledge and
opinions. Dr. Shaw also confirmed my opinions regarding PTSD and its relation to ASD.

I consulted with Dr. Mills regarding services provided by school districts and how these
related to the recommendations of Dr. Huckabee. Dr. Mills also provided input regarding
intellectual and behavioral assessments and her input was consistent with my opinions.

Thus, I consulted with Dr. Shaw and Dr. Mills to see if their views corroborated my
opinions relating to relevant psychiatric (Shaw) and educational (Mills) issues. I did not
otherwise rely in any way on Dr. Shaw’s or Dr. Mills’ input in formulating my
conclusions or opinions. Their input confirmed and provided detail to strengthen and
support my own conclusions and opinions.




Laura Schreibman, Ph.D.

Licensed Psychologist, CA PSY #5132
